 



Exhibit 10.4
RESTATED UNDERWRITING, CONTINUING INDEMNITY, AND SECURITY AGREEMENT
     THIS RESTATED UNDERWRITING, CONTINUING INDEMNITY, AND SECURITY AGREEMENT
(“this Agreement”) entered into as of the 12th day of May, 2006, INTEGRATED
ELECTRICAL SERVICES, INC., a Delaware corporation, and certain of its Affiliates
and Subsidiaries identified on Exhibit A, in their capacity as named Principal
under any Bond (individually and collectively “Principal”); and INTEGRATED
ELECTRICAL SERVICES, INC., a Delaware corporation, and certain of its Affiliates
and Subsidiaries identified on Exhibit B (along with Principal, individually and
collectively “Indemnitors”) in favor of FEDERAL INSURANCE COMPANY, an Indiana
corporation, its Affiliates and Subsidiaries and their respective co-sureties
and reinsurers, and their respective successors and permitted assigns
(individually and collectively “Surety”). All capitalized terms will have the
meaning set out in Section 1.
W I T N E S S E T H:
     WHEREAS, Principal, operating through certain of its Affiliates and
Subsidiaries, is engaged in the business, among other things, of providing
electrical and communication services to the commercial, industrial, and
residential service markets and in connection with this business may desire or
be required from time to time to give certain bonds;
     WHEREAS, Integrated Electrical Services, Inc. and certain of its Affiliates
and Subsidiaries commenced the Bankruptcy Case on February 14, 2006, in the
United States Bankruptcy Court, North District of Texas, Dallas Division,
styled, In Re: Integrated Electrical Services, Inc., Et Al., Jointly
Administered Case Number 06-30602-BJH-11;
     WHEREAS, Principal has assumed all Existing Bonded Contracts pursuant to
Section 365 of the Bankruptcy Code, which assumption has been effected by the
Interim Order and confirmed by the Final Order;
     WHEREAS, a Plan of Reorganization was confirmed by an order of the
Bankruptcy Court entered on April 28, 2006, in the Bankruptcy Case which Plan
contemplates Principal obtaining bonds in connection with the performance of its
business;
     WHEREAS, the parties hereto previously entered into that certain
Underwriting, Continuing Indemnity, and Security Agreement dated January 14,
2005, and that certain Amendment to Pledge Agreement and Underwriting,
Continuing Indemnity, and Security Agreement dated January 17, 2006, and desire
to restate said Agreement pursuant to terms and conditions of this Agreement;
     WHEREAS, Indemnitors recognize that bonds may be a necessary and desirable
adjunct to the business done and to be done by Principal that will directly
benefit Indemnitors and desire to accommodate the financial, security,
indemnity, exoneration, and other requirements of Surety as an inducement to
Surety to become surety upon obligations of Principal, and have therefore

 



--------------------------------------------------------------------------------



 



agreed to be bound by this Agreement and have agreed to exercise their best
efforts to permit and require any Indemnitor to honor and perform all of the
applicable terms of this Agreement and the other Surety Credit Documents;
     WHEREAS, each of Indemnitors has determined that execution, delivery, and
performance of this Agreement by Indemnitors will inure directly to the benefit
of Indemnitors and is in the best interest of Indemnitors;
     WHEREAS, upon the express condition that this Agreement be executed, Surety
has executed or procured or will execute or procure the execution of the Bonds,
and Surety may continue previously executed Bonds and may forbear cancellation
of such Bonds in Surety’s sole and absolute discretion but only to the extent
provided for in such Bonds or permitted by law; and
     WHEREAS, Surety has agreed to act as surety or procure surety bonds for
Principal, subject to the understanding of the parties that Surety is under no
obligation to act as surety for every bond of Principal, and that Principal is
under no obligation to obtain bonds from Surety.
     NOW, THEREFORE, in consideration of the mutual agreements set forth herein,
the parties agree and bind ourselves, and our respective successors and assigns,
jointly and severally, as follows:
     1. Definitions. For the purposes of this Agreement, the following terms
will have the meanings listed below:
     “Accounts” means and includes all of Indemnitors’ now owned or hereafter
acquired accounts (as defined in the UCC) and (whether included in such
definition) accounts receivable; and proceeds, including without limitation, all
insurance proceeds, proceeds of any letter of credit on which any Indemnitor is
a beneficiary, in each case solely to the extent such accounts, accounts
receivable, and proceeds arise out of a Bonded Contract, including, but not
limited to, Retainage, and all forms of obligations whatsoever owing to any
Indemnitor under instruments and documents of title constituting the foregoing
or proceeds thereof; and all rights, securities, and guarantees with respect to
each of the foregoing.
     “Affiliate” means, with respect to any Person, any other Person or group
acting in concert with respect of such Person that, directly or indirectly,
through one or more intermediaries, controls, or is controlled by, or is under
the common control with such Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlled by” and “under
common control with”), as used with respect to any Person or group of Persons,
means the possession, directly or indirectly, of the power to direct or cause
the direction of management and policies of such Person, whether through the
ownership of voting securities or by contract or otherwise. Each of Indemnitors
is an Affiliate of each other of Indemnitors. None of Indemnitors is an
Affiliate of Surety.

2



--------------------------------------------------------------------------------



 



     “Agreement” or “this Agreement” means this Restated Underwriting,
Continuing Indemnity, and Security Agreement as it may be amended, modified or
supplemented from time to time.
     “Bank of America Credit Agreement” means that certain Loan and Security
Agreement dated May 12, 2006, among Integrated Electrical Services, Inc.,
certain of its subsidiaries, the lenders named therein and Bank of America,
N.A., as collateral and administrative agent, as it may be amended, modified or
supplemented from time to time.
     “Bankruptcy Case” means the bankruptcy cases commenced by Integrated
Electrical Services, Inc., and certain of its Affiliates on February 14, 2006,
in the Bankruptcy Court pursuant to the Bankruptcy Code.
     “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or successor statute.
     “Bankruptcy Court” means the United States District Court for the Northern
District of Texas, Dallas Division, having jurisdiction over the Bankruptcy Case
of Indemnitors, or such other court to which any such Bankruptcy Case may be
transferred.
     “Bonded Backlog” means at any given time, the current estimated Cost to
Complete all Bonded Contracts (included, but not limited to, Bonded Contracts
which any Indemnitor has sold or transferred (directly or indirectly) and for
which unaffiliated third parties may now be primarily responsible). Surety will,
in its sole and absolute discretion, determine the amount of Bonded Backlog
based on the work in process schedules to be provided by Indemnitors and
information developed independently by Surety.
     “Bonded Contract” means any existing or future contract in respect of which
any Bond is issued on behalf of any Principal.
     “Bonded Contract Balances” means all payments made, or to be made, to or on
behalf of any Principal pursuant to, arising out of, or relating to any Bonded
Contract, including, without limitation, whether earned and unpaid or to be
earned, Retainage, increases in contract amounts and payments made, or to be
made, as a result of affirmative claims.
     “Bonded Job Site” means the site where a Principal is to perform the Work
related to a Bonded Contract.
     “Bonds” means the Existing Bonds and any surety agreements, undertakings,
or instruments of guarantee signed by Surety on behalf of any Principal, whether
executed before or after the execution of this Agreement.
     “Business Day” means any day excluding Saturday, Sunday, and any day which
is a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close. Notwithstanding

3



--------------------------------------------------------------------------------



 



the foregoing, the reference to New York in this definition will be replaced
with a reference to Texas when determining the Effective Date.
     “Collateral” means the Bonded Contracts and other collateral described in
Section 6.
     “Cost to Complete” means the actual and anticipated cost of materials,
labor, and other items, including, but not limited to, back charges, allocated
Overhead, and assessments or penalties for termination or late completion
(including, but not limited to, liquidated damages) (but only to the extent such
assessments or penalties are actually imposed) required to complete the Work
required by any Bonded Contract, including, without limitation, anything for
which Surety is or may become liable under the Bonds.
     “Debt” means, as of any applicable date of determination and as to any
Person, without duplication, all items of indebtedness, obligation, or liability
of such Person, whether matured or unmatured, liquidated or unliquidated, direct
or indirect, absolute or contingent, joint or several, that would be classified
and presented as a liability on a balance sheet prepared in accordance with
GAAP.
     “Default Rate” means on each day of its determination the prime rate
reflected in the Money Rates section of The Wall Street Journal plus two percent
(2%).
     “Effective Date” means the Business Day on which all conditions to the
consummation of the Plan of Reorganization as set forth in Article 9.02 of the
Plan of Reorganization have been satisfied or waived.
     “Equipment” means all of Indemnitor’s now owned or hereafter acquired
right, title, and interest with respect to equipment (as defined in the UCC) and
(whether or not included in such definition) all other personal property in each
case which is delivered to, prefabricated for, or specifically ordered for a
Bonded Job site, whether or not the same will be deemed to be affixed to, arise
out of, or relate to any real property, together with all accessions thereto.
     “Event of Default” means any one or more of the following:
     (a) Principal, Indemnitors, or any of them have failed or refused in a
material respect to perform any obligation to Surety; provided, however, the
foregoing will not be deemed an Event of Default hereunder if such failure or
refusal is curable and such cure is effected within ten (10) days following the
earlier of (i) receipt by Indemnitors of notice from Surety of any such failure
or refusal, or (ii) knowledge by Indemnitors of the occurrence of any such
failure or refusal; or
     (b) any representation or warranty made or deemed made by any Indemnitor in
this Agreement or any other Surety Credit Document, or which is contained in any
certificate, document, opinion, or financial or other statement furnished under
or in connection with any Surety Credit Document, proves to have been incorrect
in a material respect on or as of the date made or deemed made; provided,
however, Principal will have the right to cure an Event of Default under this
item (b) by delivering to Surety cash in an amount designated by Surety, in its

4



--------------------------------------------------------------------------------



 



sole and absolute discretion, within ten (10) days of written demand having been
made by Surety for such delivery. In the event that Surety determines it is
obligated to discharge any performance bond claim before making such demand (or
the expiration of such ten (10) day period), said action will not operate as a
defense to Surety’s rights under this Agreement; provided, however, that such
action by Surety will not be an Event of Default under this Agreement if
Indemnitors fully indemnify Surety within ten (10) days of receipt of any demand
by Surety for indemnification; or
     (c) an Obligee under a Bonded Contract has declared any Principal to be in
default under such Bonded Contract and such Principal has failed to cure such
default within any cure period provided in such Bonded Contract and as a result
of such default Obligee has made a claim under a Bond, or any Principal has
acknowledged its default under any Bonded Contract irrespective of whether such
Principal is actually in default of the Bonded Contract. It will be no defense
to the enforcement of this Agreement by Surety that any Principal asserts that
it is not in default under the Bonded Contract; or
     (d) Surety incurs any Surety Loss (excluding items payable pursuant to
paragraph (b) of the definition of Surety Loss and other attorneys fees and
similar fees and professional fees incurred in the ordinary course of business
that are promptly reimbursed to Surety by Indemnitors); provided, however,
Principal will have the right to cure an Event of Default under this item (d) by
delivering to Surety cash in an amount designated by Surety, in its sole and
absolute discretion, within ten (10) days of written demand having been made by
Surety for such delivery; or
     (e) if Surety is required or deems it necessary to establish a Reserve in
any amount to cover any anticipated or actual loss on any Bond; provided,
however, Principal and Indemnitors will have the right to cure any such Event of
Default under this item (e) by delivering to Surety cash in an amount equal to
such Reserve so established within ten (10) days of such written notice having
been made by Surety; or
     (f) any Principal has failed or refused to pay when due or is unable to pay
when due claims, bills, or other Debt incurred in, or in connection with, the
performance of any Bonded Contract, and Principal has failed to deliver to
Surety an amount sufficient to discharge any claim or demand made against Surety
with respect to such Bond within ten (10) days of written demand having been
made on Indemnitors by Surety in respect of such claim or demand. In the event
that Surety determines it is obligated to discharge any Bond claim resulting
from such failure or refusal to pay prior to any cure by Principal or Indemnitor
before the foregoing demand by Surety is made on Indemnitors, said action will
not operate as a defense against any of Surety’s rights under this Agreement;
provided, however, that such action by Surety will not result in an Event of
Default under this Agreement if Indemnitors fully indemnify Surety within ten
(10) days of receipt of any demand by Surety for indemnification in respect of
all amounts incurred in respect of such action; or
     (g) Principal defaults under any banking facility or other credit agreement
to which Principal is a party in respect of any Debt having an aggregate
principal amount of more than Fifteen Million Dollars ($15,000,000) which
results in (i) acceleration of the Debt thereunder, or

5



--------------------------------------------------------------------------------



 



(ii) the foreclosure or notice of foreclosure by the lenders thereunder or
applicable agent on behalf of such lenders of the collateral that secures such
Debt thereunder; or
     (h) Principal defaults under any banking facility or other credit agreement
to which Principal is a party in respect of any Debt having an aggregate
principal amount of more than Fifteen Million Dollars ($15,000,000) which
results in such lenders materially limiting the availability of the credit
facility for the business operations of Principal; provided, however, the
foregoing will not be deemed an Event of Default hereunder if such event is
cured within thirty (30) days of the occurrence of said event; or
     (i) the commencement after the Effective Date of proceedings in bankruptcy,
or for reorganization of any Principal or Indemnitors, or for the readjustment
of Debt of any Principal or Indemnitors, in each case under the Bankruptcy Code,
or any part thereof, or under any other laws, whether state or federal, for the
relief of debtors, now or hereafter existing, by or against any Principal or
Indemnitors and any such proceedings commenced against any Principal or
Indemnitors are not dismissed, discharged, or stayed within sixty (60) days of
filing; or
     (j) the appointment of a receiver or trustee for any Principal or
Indemnitors after the Effective Date, or for any substantial part of their
assets, or the institution by a Person other than any Principal or any
Indemnitor or any Person acting on their behalf of any proceedings for the
dissolution or the full or partial liquidation of any Principal or Indemnitors
after the Effective Date and such proceedings are not dismissed, discharged, or
stayed within sixty (60) days of filing, or any of Principal or Indemnitors will
discontinue their business or materially change the nature of their business; or
     (k) any of Principal or Indemnitors allow a judgment creditor to obtain
possession of any of the Collateral by any means, including, but without
limitation, levy, distraint, replevin, or self-help, and (i) such possession
continues for five (5) days after written notice thereof to Principal and
Indemnitors from Surety, or (ii) Principal will have failed to cure an Event of
Default under this item (d) by delivering to Surety cash in an amount designated
by Surety, in its sole and absolute discretion, within ten (10) days of written
demand having been made by Surety for such delivery; or
     (l) failure to pay any Bond premiums due and payable to Surety; or
     (m) any Indemnitor fails to comply with the terms of the Plan of
Reorganization in any material respect after the Effective Date.
     “Existing Bonds” means any Bonds issued prior to May 31, 2006.
     “Existing Letters of Credit” means and includes that certain Irrevocable
Letter of Credit No. ASL-3014854-140INE issued by Bank of America, N.A. on
August 17, 2005, in the face amount of Six Million Three Hundred Ninety Eight
Thousand Seven Hundred Forty Eight Dollars ($6,398,748); that certain
Irrevocable Letter of Credit No. ASL-3014832-140INE issued by Bank of America,
N.A. on August 8, 2005, in the face amount of Five Million Dollars ($5,000,000);
that certain Irrevocable Letter of Credit No. ASL-7420346-140INE issued by Bank

6



--------------------------------------------------------------------------------



 



of America, N.A. on January 20, 2006, in the face amount of Three Million Five
Hundred Ninety-Nine Thousand Two Hundred Seven 50/100 Dollars ($3,599,207.50);
that certain Irrevocable Letter of Credit No. ASL-7420422-140INE issued by Bank
of America, N.A. on February 16, 2006, in the face amount of One Million Five
Hundred Thousand Dollars ($1,500,000); that certain Irrevocable Letter of Credit
No. ASL-7420438-140INE issued by Bank of America, N.A. on March 1, 2006, in the
face amount of One Million Five Hundred Thousand Dollars ($1,500,000); that
certain Irrevocable Letter of Credit No. ASL-740641-140INE— issued by Bank of
American, N.A. on April 7, 2006, in the face amount of One Million Five Hundred
Thousand Dollars ($1,500,000); and that certain Irrevocable Letter of Credit
No. ASL-7420660-140INE issued by Bank of America, N.A. on May 8, 2006, in the
face amount of One Million Five Hundred Thousand Dollars ($1,500,000).
     “Existing Pledged Collateral” means that certain cash collateral in the
aggregate original principal amount of Eighteen Million One Hundred Thirteen
Thousand Seventy-Eight 50/100 Dollars ($18,113,078.50) (and all interest,
proceeds, and substitutions therefore) delivered to Surety pursuant to that
certain Interim Pledge Agreement dated September 9, 2004, Integrated Electrical
Services, Inc., as Pledgor, in favor of Surety, as modified by First Amendment
to Interim Pledge Agreement dated October 6 , 2004, as further amended by Second
Amendment to Interim Pledge Agreement dated October 12, 2004, as further amended
by Third Amendment to Interim Pledge Agreement dated November 3, 2004, and as
restated by that certain Restated Pledge Agreement dated January 14, 2005, by
Integrated Electrical Services, Inc. in favor of Surety, and as amended by that
Amendment to Pledge Agreement and Underwriting, Continuing Indemnity and
Security Agreement dated January 17, 2006.
     “Final Order” means the Final Order (A) Granting Authority to Enter into a
Post-Petition Financing Agreement with Federal Insurance Company and Approving
Debtors’ Assumption of Surety Contracts; (B) allowing Debtors’ Use of Federal
Insurance Company’s Cash Collateral and Granting of Adequate Protection; and
(C) Lifting the Automatic Stay as to Federal Insurance Company entered by the
Bankruptcy Court on March 10, 2006.
     “GAAP” means generally accepted accounting principles in the United States
of America, as set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board,
consistently applied.
     “Goochland Letter of Credit” means any Irrevocable Letter of Credit issued
in favor of Surety pursuant to Section 3.
     “Goochland Project” that certain construction project that is the subject
of Agreement dated December 12, 2003, by and between the County of Goochland,
Virginia, as the owner and Bryant Electric, as the contractor, that is the
subject of Bond No. 81955895 in the original penal sum of Nine Million Sixty
Five Thousand Eight Hundred Forty Six 51/100 Dollars ($9,065,846.51).
     “Indebtedness” means, without duplication, any and all Surety Loss, and the
payment and performance of all other obligations and undertakings now or
hereafter owing to Surety with

7



--------------------------------------------------------------------------------



 



respect to the Bonds and/or under the Surety Credit Documents, as same may now
or hereafter be modified, replaced, extended, or renewed, in accordance with
their terms.
     “Indemnitors” means Integrated Electrical Services, Inc., a Delaware
corporation, certain of its Affiliates and Subsidiaries listed on Exhibit B, any
Affiliate or Subsidiary that is a named Principal on any Bond, and any new
Indemnitor added to this Agreement by rider as provided in Section 52, and all
of their successors and assigns.
     “Indemnity Agreement” means and includes that certain General Agreement of
Indemnity dated January 9, 1998, executed by Integrated Electrical Services,
Inc. on its behalf and on behalf of any of its subsidiaries or on behalf of any
subsidiary of a subsidiary or successive subsidiaries, direct or indirect, now
existing or hereafter created, in favor of Surety, and that certain General
Agreement of Indemnity dated September 9, 2004, executed by Integrated
Electrical Services, Inc., Anderson & Wood Construction Co., Inc., Kayton
Electric, Inc., Bryant Electric Company, Inc., Pan American Electric, Inc., DKD
Electric Company, Inc., Mills Electric LP d/b/a Mills Electrical Contractors,
H.R. Allen, Inc., and T&H Electrical Corporation in favor of Surety.
     “Intercreditor Agreement” means that certain Intercreditor Agreement dated
May 12, 2006, between Surety and Bank of America, N.A., as it may be amended,
modified, or supplemented from time to time.
     “Interim Order” means the Interim Order (A) Granting Authority to Enter
into a Post-Petition Financing Agreement with Federal Insurance Company and
Approving Debtor’s Assumption of Surety Contracts; (B) Allowing Debtor’s Use of
Federal Insurance Company’s Cash Collateral and Granting of Adequate Protection
Pending Final Hearing; (C) Lifting Automatic Stay as to Federal Insurance
Company; and (D) Scheduling a Final Hearing Pursuant to Rule 4001(c) of the
Federal Rules of Civil Procedure entered by the Bankruptcy Court on February 15,
2006.
     “Inventory” means and includes all of Indemnitors’ now owned and hereafter
acquired inventory, including, without limitation, goods, merchandise, and other
personal property furnished under any contract of service, Bonded Contract, or
intended for sale or lease, all raw materials, work in process, finished goods
and materials, and supplies of any kind, nature, or description in each case
which is delivered to, prefabricated for, or specifically ordered for a Bonded
Job Site.
     “Licensed Property” means all proprietary systems, software, or any other
assets of a similar nature which are employed by Principal in connection with
any and all contractual work referred to in the Bonded Contracts and/or the
Bonds; any and all inventions, designs, patents, patent applications,
trademarks, trademark applications, trade names, trade secrets, registrations,
copyrights, licenses, franchises, customer lists, and any associated goodwill
that is associated with or required for the completion of any Bonded Contract
and/or the fulfillment of any of Surety’s obligations under the Bonds.

8



--------------------------------------------------------------------------------



 



     “Lien” means any mortgage, deed of trust, pledge, security interest,
hypothecation, assignment, deposit arrangement to assure payment of any debt,
encumbrance, lien (statutory or other), or preference, priority, or other
security agreement, or preferential arrangement to assure payment of any debt,
charge, or encumbrance of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any financing statement under the UCC or comparable
law of any jurisdiction to evidencing any of the foregoing).
     “Material Adverse Effect” means, relative to any occurrence of whatever
nature (including the adverse determination in any litigation, arbitration, or
governmental investigation or proceeding), (a) a material adverse effect on the
financial condition, business, or business operations of Principal and
Indemnitors taken as a whole, or (b) a material impairment of the collective
ability of Principal and Indemnitors taken as a whole to satisfy their
respective obligations to Surety under the Surety Credit Documents, or (c) a
material adverse effect upon the enforceability against Principal and
Indemnitors of Surety’s security interest in the Collateral.
     “Obligee” means any named party or parties appearing on any Bond(s) in
whose favor the Bond(s) are issued, or such parties’ successors and permitted
assigns.
     “Overhead” means the general operating and administrative expenses of any
Indemnitor, including, but not limited to, the cost of rent, utilities, taxes,
governmental charges, and all other expenses of any Indemnitor not allocated to
a specific Bonded Contract.
     “Permitted Liens” means:
     (a) Liens for taxes, assessments, or governmental charges not yet past due
or that are being contested in good faith by appropriate proceedings and for
which adequate reserves have been established in accordance with GAAP;
     (b) mechanics’, workmen’s, materialmen’s and repairmen’s Liens or other
Liens arising by operation of law in the ordinary course of business, or
pursuant to customary reservations or retentions of title arising in the
ordinary course of business, of any Indemnitor securing obligations that are not
past due, or if past due contested in good faith by appropriate proceedings and
that are unfiled and no other action has been taken to enforce the same;
     (c) any Lien granted on their assets by Indemnitors to Surety to secure the
payment of Surety Loss;
     (d) Liens in connection with workers’ compensation, unemployment insurance
or other social security, old age pension or public liability obligations not
yet due or which are being contested in good faith by appropriate proceedings
and for which adequate reserves are maintained in accordance with GAAP;

9



--------------------------------------------------------------------------------



 



     (e) statutory Liens of landlords, and Liens of carriers, warehousemen or
suppliers, or other similar possessory Liens arising in the ordinary course of
business; provided, that, the holder of such possessory Lien does not exercise
any foreclosure right to enforce its Lien;
     (f) deposits securing, or in lieu of, any surety, appeal, or custom bonds
in proceedings to which any Indemnitor is a party, bids, trade contracts and
leases, statutory obligations, performance bonds and other obligations of a like
nature, and Liens securing judgments for the payment of money (or appeal or
other surety bonds relating to such judgments);
     (g) Liens existing on the date hereof and any renewals and extensions
thereof which Liens are described on the attached Exhibit C and any replacement,
refinancing, renewal, or extension of any such Lien in the same property
theretofore subject arising out of the extension, renewal, replacement, or
refinancing of the Debt secured thereby;
     (h) common law rights of offset and contractual rights of offset arising in
the ordinary course of business;
     (i) any common law or contractual security interest of a surety in the
actual proceeds of a project subject to the underlying bond provided by such
surety;
     (j) any other Liens pursuant to any Surety Credit Document;
     (k) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;
     (l) Liens of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection;
     (m) Liens of sellers of goods to Principal or any Indemnitor arising under
Article 2 of the UCC or similar provisions of applicable law in the ordinary
course of business, covering only the goods sold and securing only the unpaid
purchase price for such goods and related expenses.
     (n) purchase money security interest Liens arising under Article 9 of the
UCC or similar provisions of applicable law in the ordinary course of business,
covering only the goods purchased and securing only the unpaid purchase price
for such goods and related expenses, which are not past due;
     (o) any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases or short term rentals not prohibited
by this Agreement; and
     (p) leases or subleases granted to others not interfering in any material
respect with the business of Principal or any Indemnitor.

10



--------------------------------------------------------------------------------



 



     “Person” means any individual or entity, whether a trustee, corporation,
partnership, limited liability company, joint stock company, unincorporated
organization, business association or firm, joint venture, a government or any
agent or instrumentality or political subdivision thereof.
     “Principal” means Integrated Electrical Services, Inc., a Delaware
corporation, certain of its Affiliates and Subsidiaries listed on Exhibit A and
any other Affiliates and Subsidiaries of Integrated Electrical Services, Inc.
for whom Surety executes Bonds, in each case in their respective capacity as a
named principal under any Bond, and any new Principal added to this Agreement by
rider as provided in Section 52, and any joint ventures in which one or more of
them are involved for which any Bond is issued.
     “Records” means correspondence, memoranda, tapes, books, discs, papers,
magnetic storage, and other documents or information of any type, whether
expressed in ordinary or machine language relating to any Bonded Contract or
Collateral.
     “Reserve” means a sum of money that may be set aside by Surety to pay its
present and future liabilities under Bonds.
     “Retainage” means contract proceeds periodically withheld by an Obligee to
provide further security for Principal’s performance of a Bonded Contract, and
as such are payable to Principal only upon a clear demonstration of compliance
with the terms of the Bonded Contract.
     “Subsidiaries” means, with respect to any Person, any corporation, limited
liability company, partnership, or other entity wherein such Person owns or
acquires, directly or indirectly, more than fifty percent (50%) of the issued
and outstanding voting stock, voting securities, or other equity interest of
such corporation, partnership, or other entity, or any other corporation,
partnership or other entity the management of which is otherwise controlled,
directly or indirectly, through one or more intermediaries, or both, by any such
Person.
     “Surety” means Federal Insurance Company, an Indiana corporation, its
Affiliates and Subsidiaries and any other companies writing Bonds for which this
Agreement is consideration (and other companies from whom Surety procures Bonds
for Principal), and their co-sureties and reinsurors, and their respective
successors and permitted assigns.
     “Surety Credit Documents” means the following: (i) the Bonds; (ii) the
Indemnity Agreement; (iii) this Agreement; (iv) UCC Financing Statements listing
any of Indemnitors as debtor and Surety as secured party; (v) any intercreditor
agreement by and between Surety and any banking institution; (vi) Interim Pledge
Agreement dated September 9, 2004, Integrated Electrical Services, Inc., as
Pledgor, in favor of Surety, as modified by First Amendment to Interim Pledge
Agreement dated October 6, 2004, as further modified by Second Amendment to
Interim Pledge Agreement dated October 12, 2004, as further modified by Third
Amendment to Interim Pledge Agreement dated November 3, 2004, as restated by
that certain Restated Pledge Agreement dated January 14, 2005, by Integrated
Electrical Services, Inc. in favor of Surety, as amended by that Amendment to
Pledge Agreement and Underwriting, Continuing Indemnity and Security Agreement
dated January 17, 2006; (vii) the Interim Order; (viii) the Final Order; and

11



--------------------------------------------------------------------------------



 



(ix) all amendments, modifications, extensions, additions, substitutions, or
other documents hereafter executed or delivered by any of Indemnitors, which
relate to any of the foregoing documents.
     “Surety Loss” means:
     (a) all damages, costs, reasonable attorney fees, and liabilities
(including all expenses incurred in connection therewith) which Surety may
sustain or incur by reason of executing or procuring the execution of any Bonds,
or any other bonds, which may be already or hereafter executed on behalf of any
Principal, or renewal or continuation thereof; or which may be sustained or
incurred by reason of making any investigation on account thereof, prosecuting
or defending any action in connection therewith, obtaining a release,
recovering, or attempting to recover any salvage in connection therewith or
enforcing by litigation or otherwise any of the provisions of this Agreement,
including, but not limited to:
          (1) money judgments, amounts paid in settlement or compromise, the
full amount of reasonable attorney and other professional fees incurred or paid
by Surety, including without limitation allocated costs of in-house counsel,
accountants, and engineers, court costs and fees, and interest at the Default
Rate on all sums due it from the date of Surety’s demand for said sums, whether
interest has been awarded by a court;
          (2) any loss which Surety may sustain or incur as a result of any
Bonded Contract or any Bonds (including any loss incurred as a result of the
forfeiture of any bid Bond), whether that loss results from any activity of any
Principal individually or as part of a joint venture, partnership, or other
entity which has been or may be formed;
          (3) any loss which Surety may sustain or incur as a result of any
actions taken by Surety upon information provided by any Indemnitor with respect
to the issuance of any Bonds;
          (4) any Bond premiums due Surety;
          (5) any amounts that have been paid to Surety to be applied to Surety
Loss that a court of competent jurisdiction determines constitute “preferences,”
within the meaning of Section 547 of the Bankruptcy Code, and by reason thereof
Surety is required to disgorge said amounts paid;
     (b) legal, accounting, consulting, and related fees reasonably incurred in
connection with claims made under any particular Bond, including but not limited
to, any claims made under any Bond related to the Goochland Project; and
     (c) legal, accounting, consulting, and related fees and expenses reasonably
incurred after April 30, 2006, in connection with the Bonds, the Surety Credit
Documents, and/or any application or submission by any of Indemnitors for the
issuance of any Bond or renewal of any existing Bond, whether or not Surety
decides to issue said Bond. The foregoing exclusion of certain professional fees
incurred on or before April 30, 2006, is conditioned on Surety’s receipt

12



--------------------------------------------------------------------------------



 



of the facility fee required under with Section 2. Notwithstanding the
foregoing, Indemnitors will be required to reimburse Surety for one hundred
percent (100%) of any filing fees and recording taxes incurred to perfect and
continue Surety’s security interest in the Collateral regardless of when those
fees are incurred.
     “UCC” means the Uniform Commercial Code as in effect on the date hereof in
Texas, as it may be amended from time-to-time provided that if by reason of
mandatory provisions of law, the perfection or the effect of perfection or
non-perfection of a security interest in any Collateral is governed by any state
other than Texas, “UCC” means the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection.
     “Work” means the specialized electrical and communication services required
of any Principal by any Bonded Contract, whether completed or partially
completed, of such Principal, and includes all other labor, materials,
equipment, and services provided or to be provided by Principal to fulfill such
Principal or Indemnitor’s obligations pursuant to such Bonded Contract.
     Any collective defined term and any defined term used in the plural will be
taken to encompass individually and collectively all members of the relevant
class. Any defined term used in the singular preceded by “any” will be taken to
indicate any number of the members of the relevant class. Any defined term used
in the singular and preceded by the word “each” will indicate all members of the
relevant class, individually.
     2. Due Diligence Items Required to be Delivered by Indemnitors. Indemnitors
will deliver to Surety each of the following, in form and substance satisfactory
to Surety and its counsel:
     (a) Favorable opinion of counsel to Principal and Indemnitors in form
acceptable to Surety and its counsel, opining as to the validity and
enforceability of the documents entered into between and among Surety and
Indemnitors and opining to the perfection of the security interests of Surety in
the Collateral. Said enforceability opinion will include an opinion that
Integrated Electrical Services, Inc. is duly formed and that Indemnitors are
validly existing, the execution and delivery of the documents, the fulfillment
of the respective terms and conditions thereof, and the consummation of the
respective transactions contemplated thereby will not violate any provisions of
applicable law or any applicable order or regulation of any court or public
governmental agency, and will not conflict with or constitute a breach a default
under the charter of incorporation, bylaws, or other governing documents of any
of Indemnitors, as amended, or any material agreement, indenture, or other Debt
instrument to which any of Indemnitors are a party or by which any of
Indemnitors are bound, or any law, ordinance, administrative regulation, or
decree of court, that is applicable to any of Indemnitors;
     (b) an officer’s certificate of each of Indemnitors certifying appropriate
resolutions authorizing the execution, delivery, and performance of the
applicable Surety Credit Documents, certifying that such resolutions have been
approved in accordance with each of Indemnitors’ governing documents, and
certifying incumbencies and true signatures of the officers so authorized;

13



--------------------------------------------------------------------------------



 



     (c) evidence of the good standing of each of Indemnitors in the
jurisdiction in which such Indemnitor is formed;
     (d) evidence that Indemnitors have entered into the Bank of America Credit
Agreement by delivering an executed copy of such credit agreement to Surety; and
     (e) such other information and documents as may reasonably be required by
Surety.
     Contemporaneously with the execution of this Agreement, Principal will pay
Surety a facility fee in the amount of One Million Dollars ($1,000,000). The
delivery of said facility fee will not reduce Surety Loss (other than the
exclusion of professional fees through April 30, 2006, provided for in
subparagraph (c) of the definition of Surety Loss), or otherwise affect Surety’s
rights under the Indemnity Agreement or any other of the Surety Credit
Documents. In addition, contemporaneously with the execution of this Agreement,
Indemnitors will remit to Surety any and all unpaid bond premiums.
     3. Bonds; Conditions Precedent to all Bonds. Subject to the terms of this
Agreement, and so long as no Event of Default has occurred and is continuing,
Surety is willing to consider the extension of additional surety credit for the
purposes set out in this Agreement. Surety reserves the right to decline to
execute any and all bonds, in Surety’s sole and absolute discretion, and if
Surety executes any Bond, Surety will not be obligated to expand or renew any
such Bond or issue a final bond with respect to any bid Bond. No claim will be
made, nor any cause of action asserted against Surety as a consequence of its
failure to execute any bond(s). Whether to approve or disapprove any application
of any Principal for surety credit and issue bonds in response thereto will be
determined on a case by case basis and is within Surety’s sole and absolute
discretion. Without limiting the generality of the foregoing, Indemnitors
specifically acknowledge and confirm Surety’s right to decline execution of any
bond, or all bonds, as set forth in this Agreement.
     Without limiting the generality of the foregoing, the determination of
Surety in its sole and absolute discretion, to issue any Bond will be subject to
the further conditions precedent that on the date of such issuance each of the
following conditions will be satisfied, in the sole and absolute discretion of
Surety:
     (a) The following statements will be true and, by its request for the
issuance of such Bond, Indemnitors will be deemed to have certified to Surety
that as of the date of such issuance:
          (1) the representations and warranties contained in this Agreement and
the Surety Credit Documents are correct in all material respects on and as of
the date of such issuance as though made on and as of such date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date; and
          (2) no Event of Default has occurred and is continuing, or would
result from the issuance of such Bond.

14



--------------------------------------------------------------------------------



 



     (b) Surety will have received such other approvals, opinions, or documents
as Surety may reasonably request.
     (c) Indemnitors will have and maintain sufficient unrestricted liquidity to
support their operations in the ordinary course, the adequacy of which will be
determined from time to time by Surety in its sole and absolute discretion.
     (d) Any banking or other financial institutions that have any security
interest in the assets of Indemnitors will have entered into an intercreditor
agreement with Surety which will: (i) confirm that such lender will not have a
security interest in the Collateral; (ii) limit the rights of a such lender to
challenge Surety’s Lien; and (iii) provide an acknowledgement from the lenders
of Surety’s equitable subrogation rights. In addition, Surety will acknowledge
that, absent an Event of Default, pursuant to Indemnitors cash management system
cash proceeds of the Bonded Contracts may be co-mingled with the proceeds of
other accounts receivable on deposit and in lock box accounts in which such
lender may have a security interest or other rights and that Surety will not
have any security interest in or to such accounts and/or proceeds of Bonded
Contracts that from time to time have been are deposited into such accounts in
which such lender may have a security interest (the foregoing will not be deemed
a waiver of Surety’s rights under this Agreement to require Indemnitors to
segregate proceeds of Bonded Contracts and proceeds of Collateral following the
occurrence of an Event of Default).
     (e) Any request for a Bond will contemplate any of Indemnitors (exclusive
of Bryant Electric Company, Inc., Daniel Electrical Contractors, Inc., Mark
Henderson Incorporated, Mills Electric L.P., Pan American Electric, Inc., Pan
American Electric Company, Inc., Thomas Popp & Company, and Valentine
Electrical, Inc.) being named as the principal.
     (f) Surety will be the holder of a first priority security interest in the
Collateral subject only to Permitted Liens.
     (g) Principal will notify Surety of any additive change order that results
in a corresponding increase in the penal limit of any Existing Bond. Surety will
treat any such increase in the penal limit of any Existing Bond as an issuance
under the terms of the surety credit facility established in this Agreement.
Indemnitors will remit to Surety any additional bond premiums due as a result of
the increase in the penal sum of any Existing Bond.
     (h) From and after June 1, 2006, the total aggregate penal amount of Bonds
to be issued by Surety in any calendar month will not exceed Ten Million Dollars
($10,000,000); provided, however, in the event Indemnitors do not deliver the
Goochland Letter of Credit to Surety as required under Section 5, the foregoing
Ten Million Dollars ($10,000,000) limit will automatically be reduced to Eight
Million Dollars ($8,000,000). For purposes of determining the total aggregate
penal amount of Bonds issued in any calendar month, the following penal amounts
of the Bonds will be included (without duplication): (i) the aggregate penal
amount of any bid Bonds issued during such calendar month; (ii) in the event
Surety issues a written consent during such calendar month with respect to any
bid Bonds, the full aggregate penal amount of the resulting Bonds; (iii) the
aggregate penal amount of all renewals of any Bonds issued during such calendar

15



--------------------------------------------------------------------------------



 



month; (iv) the aggregate penal amount of all other Bonds issued during such
calendar month; plus (v) any increase during such month in the penal sum of any
Existing Bond.
     (i) From and after June 1, 2006, the total aggregate penal amount of the
Bonds (excluding the Existing Bonds other than any increases in the penal sum of
any Existing Bond) issued by Surety will not exceed Seventy Million Dollars
($70,000,000). For purposes of determining the total aggregate penal amount of
the foregoing line of surety credit that has been used by Principal, the
following penal amounts of the Bonds will be included (without duplication):
(i) the aggregate penal amount of any bid Bonds (excluding the Existing Bonds)
issued; (ii) in the event Surety issues a written consent with respect to any
bid Bonds, the full aggregate penal amount of the resulting Bonds (excluding the
Existing Bonds); (iii) the aggregate penal amount of all renewals of any Bonds;
(iv) the aggregate penal amount of all other Bonds (excluding the Existing
Bonds) ; plus (v) any increase in the penal sum of any Existing Bond.
     (j) In the event any of Indemnitors request that Surety issue a low penalty
Bond (a Bond in a penal sum that is less than the original contract amount) and
Surety agrees to issue such low penalty Bond, Indemnitors will be required to
deliver to Surety cash collateral in an amount equal to one hundred percent
(100%) of the penal sum of such low penalty Bond.
     (k) Any request for a bond under this facility will not be made prior to
the last to occur of the Effective Date and May 31, 2006.
     (l) No bonds will be issued under this facility after December 31, 2006.
     (m) The Bonded Backlog will not exceed Eighty Million Dollars ($80,000,000)
at any time.
     4. Indemnity; Exoneration; Release of Indemnitor. Integrated Electrical
Services, Inc. has full right and authority to execute any and all current or
future documents and/or amendments on behalf of any Principals and Indemnitors
without requiring the separate signature of any such Principal and Indemnitors.
Although execution will not be necessary to bind any such Affiliate or
Subsidiary or other such Person as an Indemnitor hereunder, at the request of
Surety, Indemnitors will cause any such Affiliate or Subsidiary or other such
Person to execute this Agreement. Said Affiliates and Subsidiaries and such
other Person will be deemed to be an Indemnitor hereunder as though they were
original signatories hereto. Indemnitors agree to indemnify, and keep
indemnified, and hold and save harmless Surety against all Surety Loss. The duty
of Indemnitors to indemnify Surety is a continuing duty, separate from the duty
to exonerate, and survives any payments made in exoneration of Surety. Amounts
due Surety (together with interest at the Default Rate) will be payable upon
written demand.
     Indemnitors recognize and acknowledge the common law right of Surety to be
exonerated by Indemnitors. Upon a Surety Loss, in the event Indemnitors fail or
refuse to exonerate Surety upon written demand, all Indemnitors agree, upon
demand by Surety, to exonerate Surety from Surety Loss, by satisfying
Indemnitors’ obligations under the Bonded Contracts and obtaining either a
withdrawal of all claims against Surety under the Bonds or a general release.

16



--------------------------------------------------------------------------------



 



     Principal will pay Surety’s reasonable legal, accounting, consulting, and
related fees reasonably incurred in connection with claims made under any
particular Bond, including but not limited to, any claims made under any Bond
related to the Goochland Project and Principal will pay Surety’s reasonable
legal, accounting, consulting and related fees and expenses reasonably incurred
after April 30, 2006, in connection with the Bonds, the Surety Credit Documents,
and/or any application or submission by any of Indemnitors for the issuance of
any Bond or renewal of any existing Bond, whether or not Surety decides to issue
said Bond. Notwithstanding the foregoing, Indemnitors will be required to
reimburse Surety for one hundred percent (100%) of any filing fees and recording
taxes incurred and required to perfect and continue Surety’s security interest
in the Collateral regardless of when those fees are incurred.
     In order to facilitate the sale of the equity of any Principal or the
Collateral (other than the transfer of Inventory or Equipment that is required
pursuant to the terms of any Bonded Contract to be transferred to any Obligee on
any Bond (or any assignee of such Obligee or any other owner, or assignee of any
owner, of the Work) upon completion or termination of the Work in the ordinary
course of business, as to which no release is necessary) of any Principal and
Indemnitor (exclusive of Integrated Electrical Services, Inc.): (i) in the event
the sale is of the equity or of any such Collateral of any Indemnitor that is
not also a Principal under any outstanding Bonds and provided, that, the sales
proceeds are remitted to and used in the ordinary course of business of the
continuing Indemnitors, then Surety will upon request of any such Indemnitor
(y) in the event the sale is of the equity interest, release such Indemnitor
from its guaranty and other obligations (including the pledge of its assets as
collateral)of any such Surety; and (z) in the event the sale is of Collateral,
release such Collateral as collateral; and (ii) in the event the sale is of the
equity or of any Collateral (other than the transfer of Inventory or Equipment
that is required pursuant to the terms of any Bonded Contract to be transferred
to any Obligee on any Bond (or any assignee of such Obligee of any other owner,
or assignee of any owner, of the Work) upon completion or termination of the
Work in the ordinary course of business, as to which no release is necessary) of
any Principal under any outstanding Bonds and provided, that, the sales proceeds
are remitted to and used in the ordinary course of business of the continuing
Indemnitors, then Surety will upon request of any such Principal (y) in the
event the sale is of equity interest, release such Principal from its guaranty
and other obligations (including the pledge of its assets as collateral) with
respect to the Bonds issued by Surety for the other Principals and Indemnitors;
and (z) in the event the sale is of any such Collateral release such Collateral
as collateral with respect to Bonds issued by Surety for the other Principals
and Indemnitors; provided, that, in each of (y) and (z) (a) such Principal
continues as an Indemnitor with respect to all Bonds issued on behalf of such
Principal and Surety will retain all Collateral of such Principal to secure all
Surety Loss and other obligations on such Bonds; (b) Surety is provided with the
indemnity of a Person(s), acceptable to Surety in its sole and absolute
discretion, with respect to all Bonds issued on behalf of such Principal and
such new indemnitor(s) executes an indemnity agreement in favor of Surety, in a
form that is acceptable to Surety, in its sole and absolute discretion; and
(c) all Bonds other than payment and performance Bonds are replaced within
ninety (90) days of the sale. Notwithstanding the foregoing, the provisions of
this paragraph will not require Surety to release or return: (w) the Existing
Letters of Credit; (x) the Existing Pledged Collateral; (y) any Proceeds of
Collateral that are required to be delivered to Surety or to any separate
account following an Event of Default; and (z) any cash delivered to Surety
pursuant to the terms of this Agreement.

17



--------------------------------------------------------------------------------



 



     5. Security Interest; Obligation Secured. To secure payment or other
performance of any and all Surety Loss (including, but not limited to, any
Surety Loss incurred in connection with the Goochland Project), and the payment
and performance of all other obligations and undertakings now or hereafter owing
to Surety with respect to the Bonds and/or under the Surety Credit Documents, as
same may now or hereafter be modified, replaced, extended, or renewed,
Indemnitors have granted and hereby grant to Surety a perfected first priority
(subject to Permitted Liens) security interest in the Collateral. The security
interest created herein will attach without the execution or delivery to Surety
of any instruments, documents, assignments, or other agreements of transfer, and
in the event any such instruments, documents, or other agreements of transfer
are or will be delivered to Surety, the same are and will be in furtherance of
and in addition to the security interest created by virtue of this Agreement. As
additional security for any and all Surety Loss (including, but not limited to,
any Surety Loss incurred in connection with the Goochland Project), Indemnitors
have caused to be delivered to Surety and named Surety as the beneficiary of the
Existing Letters of Credit, and have pledged to Surety the Existing Pledged
Collateral. Pursuant to the Interim Order, the Final Order, and the Plan of
Reorganization, the first priority lien and security interest of Surety in the
Existing Pledged Collateral was confirmed and Indemnitors assumed, and
Indemnitors hereby confirm and acknowledge, all of their obligations to Surety
under the Pledge Agreements referred to in item (vi) of the definition of Surety
Credit Documents.
     In the event Surety is named as a party in any lawsuit, arbitration, or
other proceeding with respect to the Goochland Project or any Obligee named in
the Bonds issued by Surety in connection with the Goochland Project declares a
default, then, Indemnitors will deliver to Surety the Goochland Letter of Credit
to secure any Surety Loss that may be incurred in connection with the Goochland
Project. The Goochland Letter of Credit will be delivered to Surety within three
(3) Business Days of notice by Surety to Indemnitors that they are required to
deliver the Goochland Letter of Credit, or within three (3) Business Days of any
Indemnitor’s actual knowledge that it is required to deliver the Goochland
Letter of Credit to Surety, whichever first occurs. The Goochland Letter of
Credit will be from a financial institution acceptable to Surety and in a form
acceptable to Surety, all as determined in Surety’s sole and absolute
discretion. The Goochland Letter of Credit will be returned upon the complete
discharge, release, and termination without Surety Loss of the Bonds issued by
Surety in connection with the Goochland Project. The Goochland Letter of Credit
will secure only the obligation to reimburse Surety for Surety Loss in
connection with the Goochland Project and will not secure any other obligation
of Indemnitors to Surety. In the event that Surety Loss with respect to the
Goochland Project is not satisfied by Indemnitors, Surety will first draw on the
Goochland Letter of Credit to satisfy such Surety Loss before looking to other
Collateral. In the event Surety obtains a complete discharge of its obligations
under the Bonds issued in connection with the Goochland Project for less than
the amount that is paid to Surety under the Goochland Letter of Credit, the
balance thereof will be returned or released upon receipt of such discharge.
Notwithstanding the foregoing, in lieu of delivery of the Goochland Letter of
Credit to Surety, Indemnitors may elect to reduce the total aggregate penal
amount of Bonds to be issued by Surety to Eight Million Dollars ($8,000,000) in
each calendar month from and after June 1, 2006, as provided in Section 3(h) of
this Agreement.

18



--------------------------------------------------------------------------------



 



     Indemnitors will at all times keep Surety’s security interest properly
perfected and hereby designate Surety as their attorney in fact to do any acts
or deeds or execute such documents reasonably appropriate to accomplish said
perfection. Said designation will be irrevocable as long as any obligation of
any of Indemnitors to Surety under this Agreement and/or any of the Surety
Credit Documents is outstanding. The right is expressly granted to Surety, at
Surety’s discretion, to file in those jurisdictions where the same is permitted,
one or more financing statements under the UCC and indicating therein the types
or describing the items of the Collateral. Without the prior written consent of
Surety, none of Indemnitors will, after the date hereof, file or authorize or
permit to be filed in any jurisdiction any financing or like statement relating
to the Collateral other than filings of Permitted Liens. Surety’s security
interest will be first and prior to any other Liens on the Collateral except for
Permitted Liens. Surety reserves all rights to contest the validity or priority
of any Lien.
     If any Accounts constituting Collateral should be evidenced by promissory
notes, trade acceptances, or other instruments for the payment of money,
Indemnitors promptly will deliver the same to Surety appropriately endorsed to
the order of Surety. Regardless of the form of each endorsement, Indemnitors
hereby waive presentment, demand, notice of dishonor, protest, and notice of
protest, and all other notices with respect thereto, except as required by this
Agreement.
     At any time, and at reasonable intervals, upon the request of Surety,
Indemnitors will: (a) give, execute, deliver, file, and/or record any notice,
statement, instrument, document, agreement, or other papers that may be
necessary or desirable, or that Surety may reasonably request in order to
create, preserve, perfect, or validate any security interest granted herein or
to enable Surety to exercise and enforce its rights hereunder or with respect to
such security interest; and (b) permit Surety or Surety’s representatives, at
reasonable intervals during normal business hours, to inspect and make abstracts
from any of Indemnitors’ books and records pertaining to the Collateral.
     Upon the Indebtedness being paid and satisfied in full, Surety will, with
reasonable promptness, execute all necessary documents and file same in every
jurisdiction in which the security agreement or any Surety Credit Document was
filed to effectuate a termination of said security agreement and all Liens
evidenced thereby.
     6. Set Off Rights; Description of Collateral. Indemnitors confirm and
acknowledge that Surety has the right to set off against Surety Loss any and all
amounts that may be owing from time to time by Surety to any Indemnitor in any
capacity, including, but without limitation, any balance or share belonging to
any Indemnitor of any deposit or other account with Surety. The Collateral
includes all of any Principal’s or Indemnitor’s right, title, and interest in
and to all existing and future Bonded Contracts and associated contract rights;
Accounts; all claims, rights, and choses in action against any Obligee on any
Bond or against any other Person with respect to any Bond or Bonded Contract;
Bonded Contracts Balances; to the extent assignable (provided, that, any such
prohibition on assignment would not be rendered ineffective pursuant to
Article 9 of the UCC, including, without limitation Section 9-406 and 9-408 of
the UCC, or any successor provisions and further, provided, that, any such
prohibition on assignment has not otherwise been rendered ineffective, lapsed,
or terminated) all rights and actions that any Indemnitor may have or acquire in
any subcontract, purchase order, or other agreement in connection with any
Bonded

19



--------------------------------------------------------------------------------



 



Contract, and against any subcontract, purchase order, or other agreement with
any Person furnishing or agreeing to furnish or supply vehicles, labor,
supplies, machinery, or other inventory or equipment in connection with or on
account of any Bonded Contract, and against any surety or sureties of any such
subcontractor, laborer, or other Person; any and all Equipment; any and all
Inventory; any and all books, accounts, computer software, and other computer
stored information, and any and all drawings, plans, specifications, shop and as
built drawings, utilized in or necessary to fully perform all obligations and
services required of Principal under the Bonded Contracts; all progress
schedules, work in process schedules (including, but not limited to, estimates
of completion costs), accounts receivable ledgers, accounts payable ledgers, and
estimates of completion costs relating to any and all Bonded Contracts; and any
and all proceeds and products arising with respect thereto.
     Anything herein to the contrary notwithstanding, (i) Indemnitors will
remain liable under any contracts and agreements included in the Collateral,
solely to the extent set forth therein, to perform all of their duties and
obligations thereunder to the same extent as if this Agreement had not been
executed, (ii) the exercise by Surety of any of the rights hereunder will not
release any Indemnitor from any of its duties or obligations under the contracts
and agreements included in the Collateral, and (iii) Surety will not have any
obligation or liability under any contracts and agreements included in the
Collateral by reason of this Agreement, nor will Surety be obligated to perform
any of the obligations or duties of Indemnitor thereunder or take any action to
collect or enforce any claim for payment assigned hereunder.
     7. Representations and Warranties. Indemnitors hereby warrant, covenant,
and represent that:
     (a) Indemnitors are the exclusive owners of the Collateral and have good
and marketable title to the Collateral and that on the date of this Agreement
the Collateral is free of any and all Liens (excluding Permitted Liens).
     (b) Until such time as all of the Indebtedness has been paid and satisfied
in full, none of Indemnitors will sell, transfer, convey, or assign any of the
Collateral without prior written consent of Surety or permit any Lien on the
Collateral (other than Permitted Liens).
     (c) If, at any time, the Collateral will be deemed unsatisfactory to and by
Surety or in the event Surety will otherwise deem itself, its security
interests, its Collateral, or its recovery of Surety Loss unsafe or insecure,
then and on demand of Surety, Indemnitors will immediately furnish such further
collateral or make such payment on said account as will be reasonably
satisfactory to Surety to be held by Surety as if originally pledged hereunder.
     (d) The current jurisdiction of formation as of the date of this Agreement,
of each of Principal and Indemnitors is correctly reflected on page one and/or
the attached Exhibits A and B, respectively. Indemnitors will notify Surety of
any change in any Indemnitor’s name, identity, corporate structure, or change in
jurisdiction in which it is formed or exists thirty (30) days prior to such
change. Indemnitors will not be required to give any additional advance notice
to Surety of the name changes that are contemplated on the attached Exhibit A,
but will give Surety notice of any such name change within ten (10) days of the
effective date of the change.

20



--------------------------------------------------------------------------------



 



     (e) Indemnitors are not in default with respect to any of their existing
Debt as of the Effective Date except for defaults arising from the filing of the
Bankruptcy Case and such defaults that would not, individually or in the
aggregate, have a Material Adverse Effect, and the making and performance of
this Agreement and the Surety Credit Documents by Principal and Indemnitors will
not (immediately or with the passage of time, the giving of notice, or both):
          (i) Violate the charter, bylaws, or other governing document
provisions of any Indemnitor, or violate any applicable laws or result in a
default under any contract, agreement, or instrument to which any of Indemnitors
is a party or by which any of Indemnitors or their property is bound, except for
such violations or defaults that would not, individually or in the aggregate,
have a Material Adverse Effect; or
          (ii) result in the creation or imposition of any Lien (other than
Permitted Liens) upon any assets of any Indemnitor other than Liens in favor of
Surety.
     (f) Indemnitors have the corporate or other power and authority to enter
into and perform this Agreement and the Surety Credit Documents to which they
are a party, and to incur the Indebtedness herein and therein provided for, and
have taken all corporate or other action necessary to authorize the execution,
delivery, and performance of this Agreement and such other Surety Credit
Documents.
     (g) This Agreement and each other Surety Credit Document to which Principal
and Indemnitors are a party constitute valid and binding obligations of such
Principal and Indemnitors, and are enforceable against such Principal and such
Indemnitors in accordance with their respective terms.
     (h) Each consent, approval, or authorization of, or filing, registration,
or qualification with, any Person required to be obtained by Indemnitors in
connection with the execution and delivery of this Agreement or the undertaking
or performance of any obligation hereunder or thereunder has been duly obtained,
other than any filings to perfect the Liens on the Collateral.
     (i) Indemnitors will promptly pay all of their taxes, assessments, and
other governmental charges prior to the date on which any penalties are attached
thereto, establish adequate reserves for the payment of taxes and assessments
and make all required withholding and other tax deposits; provided, however,
that nothing contained in this Agreement will be interpreted to require the
payment of any tax, assessment, or charge so long as its validity is being
contested in good faith (and for which adequate reserves have been established)
by appropriate proceedings and as to which foreclosure and other enforcement
proceedings will not have been commenced (unless fully bonded or otherwise
effectively stayed).
     (j) With regard to the rights with respect to the Bonded Contracts in which
Indemnitors have hereby granted Surety a security interest, Indemnitors
represent and warrant to Surety:
          (i) Such rights arise under one or more existing binding written
contracts between a Principal and the other party or parties thereto, or will be
evidenced by a binding

21



--------------------------------------------------------------------------------



 



written contract before performance thereunder, and do or will represent a bona
fide transaction, enforceable in accordance with its terms;
          (ii) The title of such Principal to the Bonded Contracts is absolute;
          (iii) No rights of any Principal under any Bonded Contracts have been
transferred to any other Person except pursuant to Permitted Liens;
          (iv) Indemnitors have not received any prepayment of amounts due
Surety under any Bonded Contracts;
          (v) Indemnitors will not, without the prior written consent of Surety,
permit any material amendment, modification, settlement, compromise, or
extension to any of the Bonded Contracts if such modification, compromise,
settlement, or extension would adversely affect the interests of Surety or
extend the time of any payment required thereunder; and
          (vi) To the best of Indemnitors’ knowledge, information, and belief,
all parties to any Bonded Contracts, and other commitments that constitute
Collateral and to which any of Indemnitors are a party, have complied in all
material respects with the provisions of such Bonded Contracts and other
commitments; no party is in default in any material respect under any provision
thereof; and no event has occurred which, but for the giving of notice or the
passage of time, or both, would constitute a default.
     (k) Indemnitors have the insurance in force that is usual and customary for
those engaged in the same or similar business of Indemnitors, and that they will
maintain said insurance in force with good and substantial carriers with
insurance companies with an A- rating or better. Indemnitors further agree to
furnish Surety, upon request, with the insurance in force and with copies of the
policies of said insurance evidencing the existence of the coverage called for
by this Agreement. Indemnitors will obtain all necessary insurance coverages,
including, without limitation, workers’ compensation, liability, and other
insurance coverages, in the amounts and as required by the Bonded Contracts that
are the subject of the Bonds, protecting itself, Obligees (as applicable), and,
if requested, Surety. Indemnitors will deliver to Surety copies of Certificates
of Insurance showing Surety as an additional insured for all such insurance
policies which Surety has specifically requested that it be added as an
additional insured, except as to professional liability coverages.
     (l) As of the Effective Date, none of Indemnitors is insolvent within the
meaning of the Bankruptcy Code; provided, however, this representation and
warranty shall not apply to Bryant Electric Company, Inc., Daniel Electrical
Contractors, Inc., Mark Henderson, Incorporated, Pan American Electric, Inc.,
Pan American Electric Company, Inc., Thomas Popp & Company, Valentine
Electrical, Inc., and Mills Electric L.P.
     (m) Principal or Indemnitors will give prompt notice to Surety of their
knowledge of any pending or threatened proceeding or claim before any court or
governmental agency or department which involves a reasonable material risk of
having a Material Adverse Effect.

22



--------------------------------------------------------------------------------



 



     (n) Indemnitors are in material compliance with all laws, statutes and
governmental rules and regulations applicable to it or them, except for any
failure so to be in compliance which would not reasonably be expected to have a
Material Adverse Effect.
     (o) Indemnitors perform minimal work as a party contracting directly with
the Federal Government or any of its agencies and do not anticipate that
changing.
     (p) Bonds have been issued in the names of Riviera Electric, LLC, Riviera
Electric LP, Riviera Electric Inc., and Riviera Electric as the named Principal.
Indemnitors represent and warrant to Surety that the proper name of the entity
is Riviera Electric LLC. If Surety requests that Integrated Electrical Services,
Inc. take the necessary steps to correct any Bonded Contracts and Bonds that may
have been issued with the names Riviera Electric, Riviera Electric LP, or
Riviera Electric Inc. to change the name to Riviera Electric LLC, Indemnitors
will take such steps.
     (q) Exclusive of the documents set out on Exhibit D hereto, as of the date
hereof, none of Indemnitors (exclusive of Integrated Electrical Services, Inc.)
is bound by any agreement, indenture, or other Debt instrument for borrowed
money involving a principal amount in excess of Two Hundred Fifty Thousand
Dollars ($250,000).
     8. Use of Licensed Property. Indemnitors hereby grant to Surety an
irrevocable, non exclusive, royalty-free, and fully paid-up license and right to
use the Licensed Property upon the occurrence of and during the continuance of
any Event of Default for the limited purpose of: (i) obtaining bids for the
completion of any Bonded Contract; (ii) taking possession of the Work under any
Bonded Contract; (iii) completing, or consenting to the completion of, any
Bonded Contract; and (iv) tendering the completion of any Bonded Contract to any
Obligee that has agreed to accept a tender of completion of the Bonded Contract.
     9. Preservation of the Collateral. Principal and Indemnitors will use
reasonable efforts to preserve the Collateral and defend the title and Surety’s
security interest therein, at Principal and Indemnitors’ cost and expense. Each
Principal and Indemnitors’ principal place of business and chief executive
office as of the date of this Agreement is correctly reflected on Exhibits A and
B, respectively. The principal place of business and chief executive office of
Integrated Electrical Services, Inc., and location of its Records related to the
Bonded Contracts, is correctly reflected in Section 38. The Records of each
Principal and Indemnitor related to the Collateral are located at the principal
places of business and chief executive offices reflected on Exhibits A and B,
respectively. Indemnitors agree to give Surety immediate prior written
notification of the establishment of any new chief executive office or principal
place of business; and the discontinuance of any office or place of business.
     Indemnitors will pay and discharge promptly all taxes, assessments, and
governmental charges or levies imposed upon the Collateral, as well as all
judgment liens and all claims for labor and materials which, if unpaid, might
constitute a Lien or charge upon the Collateral (other than Permitted Liens),
unless and only to the extent that the same will currently be duly contested in
good faith (and for which adequate reserves have been established) by
appropriate

23



--------------------------------------------------------------------------------



 



proceedings and as to which foreclosure and other enforcement proceedings will
not have been commenced (unless fully bonded or otherwise effectively stayed).
     Upon the occurrence of an Event of Default, at its option, Surety may
discharge valid taxes, Liens, security interests, or other encumbrances at any
time levied or placed on said Collateral. Indemnitors agree to reimburse Surety,
on demand, for any such payment made, or any such expense incurred by Surety
pursuant to the foregoing authorization. Any amounts so advanced, paid or
expended will be included within the defined term “the Indebtedness,” and will
bear interest from the time advanced, paid, or expended at the Default Rate and
be secured by the Collateral and its payment enforced as if it were part of the
original Indebtedness. Any sum expended, paid, or advanced under this paragraph
will be at Surety’s sole option and not constitute a waiver of any default or
right arising from the breach by Indemnitors of any covenant or agreement
contained in the Surety Credit Documents.
     10. Indemnitors to Hold Contract Funds in Trust. Indemnitors agree and
expressly declare that all funds due or to become due under the Bonded Contracts
are trust funds, whether in possession of Indemnitors or another, for the
benefit and the payment of all Persons to whom Indemnitors incur obligations in
the performance of the Bonded Contracts, for which Surety is or may be liable
under the Bonds. If Surety discharges any such obligations, with or without a
claim asserted against Surety under the Bonds, it will be entitled to assert the
right of such Person to the trust fund. All payments received for or on account
of any Bonded Contract will be held in a trust fund to assure the payment of
obligations incurred or to be incurred in the performance of any Bonded Contract
and for labor, materials, and services furnished in the prosecution of the
performance required by any Bonded Contract or any extension or modification
thereof. All monies due and to become due under any Bonded Contract are also
trust funds, whether in the possession of Indemnitors, or otherwise. Such trust
funds will be for the benefit and payment of all obligations for which Surety is
or may be liable under any Bonds. Such trust funds will inure to the benefit of
Surety for any liability or Surety Loss it may have or sustain under any Bond,
and this Agreement and declaration constitute notice of such trust. As long as
no Event of Default has occurred, the trust funds, unless otherwise restricted
or regulated by state or local laws, can be commingled with other funds, but the
trust fund nature and purpose as stated in this paragraph will not be modified
nor waived by this commingling provision.
     Upon the occurrence of an Event of Default, Indemnitors will, upon demand
of Surety, open an account(s) with a bank or similar depository designated by
Indemnitors and approved by Surety, which account(s) will be designated as trust
account(s) for the deposit of such trust funds, and will deposit therein
following such demand, all monies paid or to be paid under the Bonded Contracts.
Withdrawals from such account(s) will be by check or similar instruments signed
by a representative of Surety and, at Surety’s option, countersigned by
Indemnitors. Said trust(s) will terminate on the payment by Indemnitors of all
the contractual obligations for the payment of which the trust(s) is created. In
furtherance of the foregoing, Surety acknowledges that absent the occurrence of
an Event of Default and such demand by Surety, Principal’s cash management
system will not be affected or changed by the terms of this Agreement.
     11. Premium Payment. Indemnitors agree to pay all premiums on the Bonds
issued after the Effective Date, computed at a rate of Seventeen 50/100 Dollars
($17.50) per One

24



--------------------------------------------------------------------------------



 



Thousand Dollars ($1,000) of the contract price. The failure of any Indemnitor
to pay the bond premiums or the failure of Surety to receive premiums will not
provide Indemnitors with any defense to an action under this Agreement.
Indemnitors also agree to pay all premiums due Surety on any insurance
policy(ies) issued by Surety for the benefit of any Indemnitor.
     12. Corporate Identity and Existence. None of Principal or Indemnitors has
used any trade name (other than its legal name) or previous names during the
time period of July 1, 2005, through the date of this Agreement other than those
set out on Exhibits A and B, respectively. Each of Principal and Indemnitors is
a corporation or other legal entity duly organized, validly existing, and in
good standing under the laws of the state and/or other jurisdiction as indicated
in Exhibits A and B, respectively. Each of Principal and Indemnitors has the
corporate or other power to own its properties and to engage in the business it
conducts, and is duly qualified and in good standing as a foreign corporation in
the jurisdictions wherein the nature of the business transacted by it or
property owned by it makes such qualification necessary, except where the
failure to be so qualified could not reasonably be expected to have a Material
Adverse Effect. Each of Principal and Indemnitors will maintain their formal
existence (in good standing where appropriate under state or other governing
law) and remain or become duly qualified (and in good standing where appropriate
under state or other governing law) as a foreign entity in each jurisdiction in
which the conduct of their respective businesses requires such qualification or
license except in each case where the failure to maintain such existence to be
so qualified would not reasonably be expected to have a Material Adverse Effect.
Principal and Indemnitors will use reasonable efforts to furnish Surety with any
financial information related to Indemnitors or the Collateral in the form and
at the time reasonably appropriate and as reasonably requested by Surety and as
set out in Section 13 of this Agreement.
     13. Accounts; Financial Reporting; Books and Records. Indemnitors will:
(a) provide Surety with copies of yearly audited consolidated financial
statements as soon as possible upon completion and in no event later than one
hundred twenty (120) days after the end of the period under audit; (b) furnish
Surety with true copies of unaudited quarterly consolidated and consolidating
financial statements for Indemnitors as soon as reasonably practicable and in no
event later than sixty (60) days after the end of the period under audit;
(c) provide Surety with copies of any and all financial records or similar
financial disclosures that Indemnitors provide to any lender under the terms set
out in any credit facility entered into or to be entered into by any
Indemnitors; (d) provide Surety with a quarterly summary of any contracts
entered into with the Federal Government or any of its instrumentalities and
identifying any contracts that they anticipate pursuing with any Federal
Government or instrumentality within the next following three (3) months;
(e) provide Surety with monthly work in process schedules reflecting activities
under all of the Bonded Contracts that relate to projects of Indemnitors and
such other information on Bonded Contracts that relate to projects that have
been transferred to third party entities that is actually received by
Indemnitors no later than twenty (20) days after the end of each calendar month;
and (f) such other financial information in a form as Surety will reasonably
require upon completion and in no event later than sixty (60) days after the
period under review. In the event Surety is not provided with work in process
schedules as required by the foregoing item (e), then Surety will be unable to
calculate Bonded Backlog and the availability of Bonds will be suspended until
the necessary schedules are provided and Surety has had sufficient time to
analyze these schedules. These financial documents described in (a) and
(b) above will be

25



--------------------------------------------------------------------------------



 



prepared in conformity with GAAP, subject to normal year-end audit adjustments
and the absence of footnotes as applicable, and in each instance will present
fairly and accurately the financial condition of Indemnitors, as applicable, as
of the dates of the statements and the results of their operations for the
periods then ended. Indemnitors agree to immediately notify Surety of the
occurrence of any material change in their financial condition that would
reasonably be expected to have a Material Adverse Effect. Indemnitors represent
that their books and records will be kept accurately and in a timely manner and
in accordance with good business practices.
     Indemnitors at all times will keep accurate and complete Records of
Indemnitors’ Accounts and Bonded Contracts, and make those Records available for
review, upon a reasonable and appropriate request by Surety. Surety will have
the right at all times during regular business hours to free access to the
papers of each Indemnitor including, without limitation, its books, records,
accounts, computer software, and other computer stored information, licenses,
copyrights, patents, and other intellectual property, for the purpose of
examining, copying, or reproducing the same. Each Indemnitor authorizes and
requests any and all depositories in which funds of any Indemnitor may be
deposited to furnish to Surety, upon reasonable request by Surety, statements of
account and any other documents reflecting receipts and disbursements and any
Person doing business with Indemnitors is authorized to furnish any information
requested by Surety concerning any transaction. Subject to the terms and
conditions of that certain Nondisclosure and Confidentiality Agreement effective
October 1, 2004, executed by and between Chubb & Son, a division of Federal
Insurance Company, and Integrated Electrical Services, Inc., Surety may furnish
copies of any and all statements, agreements, and financial statements and any
information which it now has or may obtain concerning each of the Indemnitors to
other Persons or companies for the purpose of procuring co suretyship or
reinsurance, or during the investigation of claims that may be, or have been,
asserted against Surety.
     14. Representations; Duty to Notify Surety. The representations and
warranties of Indemnitors contained in this Agreement are true and correct and
complete on and as of the date of this Agreement.
     Indemnitors hereby undertake the duty to notify Surety at the earliest
practicable moment of: (i) any material change in the terms or provisions of any
of the Bonded Contracts that would materially and adversely affect Surety; and
(ii) any material change in any representation made in this Agreement or in any
other document or provided to Surety in connection with its obligations of
suretyship that would materially and adversely affect Surety. Indemnitors
acknowledge hereby that Surety has and will continue to rely upon such
information in undertaking its obligations to third parties under said Bonds.
Indemnitors will promptly notify Surety immediately if any of them becomes aware
of the occurrence of any Event of Default or of any fact, condition, or event
that only with the giving of notice or passage of time or both, could become an
Event of Default, or of the failure of Indemnitors to observe any of their
respective undertakings hereunder and under any of the Surety Credit Documents.
     15. Bankruptcy Court Approval. In the event any of Indemnitors file for
relief under the Bankruptcy Code after the Effective Date and Surety determines
that it is necessary or desirable that bankruptcy court approval be obtained
with respect to this Agreement or the

26



--------------------------------------------------------------------------------



 



transactions contemplated hereunder, subject to compliance with law and any
applicable orders of the bankruptcy court, trustee, receiver or equivalent
Person, Indemnitors will use their respective reasonable best efforts to obtain
a court order which, among other things, (i) determines that this Agreement (and
any other Surety Credit Documents entered into by Indemnitors with Surety) was
proposed by Surety in good faith and should be approved; (ii) determines that
Surety is a creditor who gave “new value” and entered into a “contemporaneous
exchange for value” with Indemnitors as contemplated by the Bankruptcy Code,
including, but not limited to, Sections 547(a)(2) and 547(c) of the Bankruptcy
Code, when entering into this Agreement (and any other documents entered into by
any of Indemnitors with Surety) and that the transfers made by Indemnitors do
not constitute preferences under the provisions of Section 547 of the Bankruptcy
Code; (iii) authorizes and directs Indemnitors, as applicable, to ratify this
Agreement (and any other Surety Credit Documents entered into by Indemnitors
with Surety); (iv) authorizes and directs Indemnitors, as applicable, to
execute, deliver, perform under, consummate, and implement, this Agreement,
together with all additional instruments and documents that may be reasonably
necessary or desirable to implement the transactions contemplated in this
Agreement; (v) authorizes claims and recourse by Surety against the Collateral
for any reason set forth in this Agreement (and any other documents entered into
by Indemnitors with Surety); and (vi) approves any post petition security
interest, as provided in Section 552 of the Bankruptcy Code. The provisions of
this Section 15 will apply regardless of whether any of Indemnitors is a debtor
in any bankruptcy cases.
     In such event, and at the request of Surety, Indemnitors, as applicable,
will promptly make any filings, take all actions, and use their respective best
efforts to obtain any and all other approvals and orders necessary or
appropriate for consummation of the transactions contemplated in this Agreement,
subject to their obligations to comply with any order of any bankruptcy court.
     In the event an appeal is taken, or a stay pending appeal is requested,
from any order entered in any bankruptcy proceeding, Indemnitors, as applicable,
will immediately notify Surety of such appeal or stay request and will provide
to Surety within one business day a copy of the related notice of appeal or
order of stay. Any of Indemnitors, as applicable, will also provide Surety with
written notice of any motion or application filed in connection with any appeal
from either of such orders.
     Indemnitors will cooperate in providing such information and evidence as is
necessary to obtain the orders described in this Section 15.
     16. Adequate Assurance of Future Performance. Regardless of whether an
Event of Default has occurred, Indemnitors agree that in the event of a filing
after the Effective Date by or against any of Indemnitors of a proceeding under
the Bankruptcy Code:
          (a) Surety is the holder of a “claim” and is a claimant within the
meaning of Section 101(5) of the Bankruptcy Code and is a “party in interest”
within the meaning of Sections 362(d) of the Bankruptcy Code. Surety has
standing as a party in interest to be heard in all matters including, without
limitation, the right to seek relief pursuant to Sections 361 and 365 of the
Bankruptcy Code;

27



--------------------------------------------------------------------------------



 



          (b) an Event of Default will be deemed to continue to exist and will
not be deemed to be cured notwithstanding the payment by Surety pursuant to the
Bonds of claims, bills, or other Surety Loss incurred in or in connection with
the performance of the Bonded Contracts;
          (c) time is of the essence in any Indemnitors acceptance or rejection
of a Bonded Contract pursuant to Section 365 of the Bankruptcy Code, and any
delay in any Indemnitors prompt acceptance or rejection of same may materially
increase Surety Loss; and
          (d) with respect to any Bonded Contract assumed by any Indemnitor
pursuant to Section 365 of the Bankruptcy Code, the cure of any default and the
adequate assurance of future performance to which Surety will be entitled will
include, but not be limited to: (i) payment by Indemnitors to Surety in an
amount not less than any Reserve which Surety may be required by statute or
otherwise deem necessary to establish with respect to the Bonded Contract so
assumed; or (ii) Indemnitors may provide Surety with an irrevocable letter of
credit, financial guarantee, or surety bond in a form and from a financial
institution or corporate surety reasonably acceptable to Surety in an amount no
less than any Reserve which Surety may be required by statute or otherwise deem
necessary to establish with respect to the Bonded Contract so assumed.
Indemnitors represent and agree with Surety that the Collateral, the Existing
Pledged Collateral, the Indemnity Agreement, and any collateral and assurances
provided for in the Surety Credit Documents is insufficient for purposes of
providing adequate assurance of future performance to Surety with respect to any
Bonded Contract assumed by such Indemnitor pursuant to Section 365 of the
Bankruptcy Code.
     17. Use of Cash Collateral. Nothing herein will be deemed to be a consent
by Surety that Indemnitors use any “cash collateral,” within the meaning of
Section 363 of the Bankruptcy Code, including without limitation proceeds from
Bonded Contracts, the Existing Pledged Collateral, and the Collateral. In the
event that a court of competent jurisdiction determines that, notwithstanding
the foregoing, Indemnitors may use any such “cash collateral” then Indemnitors
stipulate that the “cash collateral” so used will be disbursed first to the
payment of amounts for which Surety is or may become liable under the Bonds,
including the payment of bona fide claims for labor, services, and supplies
incurred in connection with Bonded Contracts; and second, subject to the
availability of periodic surplusages of remaining proceeds from Bonded
Contracts, to the payment of Overhead on Bonded Contracts which is ordinary and
necessary; provided, however, a stringent standard will be used when determining
what constitutes “ordinary and necessary” Overhead.
     18. Termination of Automatic Stay. Indemnitors hereby acknowledge, confirm,
and agree that, in the event Surety elects to enforce any rights it may have
under and of the Surety Credit Documents with respect to the Existing Pledged
Collateral and the Collateral, or any other collateral provided as security to
secure Surety Loss, any such action will be deemed to be in the nature of a
recoupment, rather than a set-off, as contemplated by Section 553 of the
Bankruptcy Code. Notwithstanding the foregoing, should Surety deem it advisable
and elect to seek relief from the automatic stay imposed by Section 362 of the
Bankruptcy Code, Indemnitors hereby covenant to the immediate lifting of such
automatic stay and will not contest any motion by Surety to lift such stay upon
a showing that: (i) the cost to fully perform the obligations and

28



--------------------------------------------------------------------------------



 



services required under any Bonded Contract exceeds the remaining amounts
payable under such Bonded Contract; or (ii) the aggregate of the cost to fully
perform the obligations and services required under any and all Bonded Contracts
exceeds the aggregate of the remaining amounts payable under all Bonded
Contracts. Indemnitors stipulate that in the event that the cost to fully
perform the obligations and services required under a Bonded Contract exceeds
the remaining amounts payable under such Bonded Contract, then such Bonded
Contract is not necessary to an effective reorganization of Indemnitors within
the meaning of Section 362 of the Bankruptcy Code.
     19. Contract Proceeds as Cash Collateral — Priority. Surety and Indemnitors
expressly agree that the proceeds arising from Bonded Contracts constitute “cash
collateral” as that term is defined under Section 363 of the Bankruptcy Code.
Surety and Indemnitors further agree that Surety will have a claim to the
proceeds arising from such Bonded Contracts, and said claim will have priority
over all expenses of the kind specified or ordered pursuant to Sections 105,
326, 330, 331, 503(b), 503(c), 507(a), 507(b), 546(c), or 726 of the Bankruptcy
Code, and will also have priority over any other priority claims. Indemnitors
further acknowledge that this claim of Surety will at all times be senior to the
rights of Indemnitors or any Trustee in any case or proceeding in which any of
Indemnitors becomes a debtor or debtor-in-possession under the Bankruptcy Code.
     20. One General Obligation — Default. Indemnitors will notify Surety
promptly if any of them becomes aware of the occurrence of any Event of Default
or of any fact, condition, or event that only with the giving of notice or
passage of time or both, could become an Event of Default, or of the failure of
Indemnitors to observe any of their respective undertakings hereunder or under
any of the Surety Credit Documents. It is distinctly understood and agreed that
all of the rights of Surety contained in this Agreement will likewise apply
insofar as applicable to any modification of or supplement to this Agreement and
to any other of the Surety Credit Documents. Any default under the terms of this
Agreement or any of the Surety Credit Documents will constitute, likewise, a
default by Indemnitors of every existing agreement with Surety, and any default
by Indemnitors of any other agreement with Surety will constitute a default of
this Agreement.
     21. Indemnitors Agree to Become Party Defendants. In the event of legal
proceedings against Surety, the subject matter of which pertains to this
Agreement, the Bonds, or any of the Bonded Contracts, Surety may apply for a
court order making any or all of Indemnitors party defendants, and each such
Indemnitor consents to the granting of such application, including consent to
the jurisdiction of the court in which the application is made, and agrees to
become such a party defendant or third-party defendant and to allow judgment, in
the event of judgment against Surety, to be rendered also against each such
Indemnitor, jointly and severally, in like amount and in favor of Surety. The
foregoing will not adversely affect the joint and several liability of each
Indemnitor to Surety for any and all Surety Loss, including, but not limited to,
any Surety Loss incurred in connection with any litigation in which such
Indemnitor is not named a third-party defendant.
     22. Indemnitors’ Waiver of Notice; Rights of Surety. Except as set forth in
Section 33, upon any execution, continuation, modification, renewal,
enlargement, or amendment of any

29



--------------------------------------------------------------------------------



 



bond pursuant to the terms hereof or thereof, Indemnitors waive notice of the
execution, continuation, modification, renewal, enlargement, or amendment of any
Bond and of any fact, act, or information concerning or affecting the rights or
liabilities of Surety or Indemnitors including, but not limited to, any acts
giving rise to any Surety Loss under the Bonds. Indemnitors hereby consent and
agree that Surety may at any time, and from time to time, without notice to or
further consent from Indemnitors, either with or without consideration,
(i) surrender any property or other security of any kind or nature whatsoever
held by it or by any Person on its behalf or for its account, securing any
Surety; (ii) substitute for any collateral so held by it or other collateral of
like kind, or of any kind; (iii) modify the terms of any of the Surety Credit
Documents related thereto (other than this Agreement); (iv) grant releases,
compromises, and indulgences with respect to any of the Surety Credit Documents
to any Person now or hereafter liable thereunder or hereunder; or (v) take or
fail to take any action of any type whatsoever. Notwithstanding the foregoing,
nothing contained in the above clause (iii) will limit Surety’s ability to
modify the terms of any of the Surety Credit Documents (other than this
Agreement) at any time (whether an Event of Default has occurred or is
continuing) to the extent necessary to keep Surety’s security interest in the
Collateral properly perfected pursuant to Section 5. No such action which Surety
will take or fail to take in connection with the Surety Credit Documents, or any
one of them, or any security for the payment of Surety or for the performance of
any obligations or undertakings of Indemnitors, nor any course of dealing with
Indemnitors, Surety, or any other Person, will release Indemnitors’ obligations
hereunder, affect this Agreement in any way, or afford Indemnitors any recourse
against Surety.
     23. Indemnitors’ Knowing Consent to Agreement. Each of Indemnitors warrants
that it is specifically and beneficially interested in obtaining future Bonds or
the renewal of any existing Bonds. Indemnitors acknowledge that the execution of
this Agreement and the undertaking of indemnity was not made upon any
representation by Surety concerning the responsibility of any of Indemnitors or
concerning the competence of Indemnitors to perform. Indemnitors agree to make
no claim against Surety for any oral representations, promises, or statements
made to any of them by Surety or any of its agents or brokers, or for the
failure of Surety to disclose facts or information to Indemnitors. This
Agreement has been negotiated by the parties and each party has had the benefit
of counsel.
     24. Assignment. Surety, and only Surety, may assign or transfer, in whole
or in part, the Indebtedness and all or part of Surety’s interest in the
Collateral. The transferees will have the same rights and powers with reference
to the Collateral as are hereby given to Surety, and upon such transfer, Surety
will be fully discharged from all claims with respect to any Collateral so
transferred, but will retain all rights and powers hereby given with respect to
any of the Collateral not so transferred. Indemnitors may not assign or
otherwise transfer their rights and duties under this Agreement without Surety’s
written approval. In any event, the covenants, representations, warranties, and
agreements of Indemnitors set forth herein will be binding upon Indemnitors,
their successors and assigns.
     25. Indemnitors’ Duty to Deliver and Execute Papers and Other Instruments.
Indemnitors agree upon the request of Surety, to sign, execute, file, and/or
deliver to Surety all documents, reports, papers, pleadings, and/or instruments
reasonably required to obtain and/or confirm any of Surety’s rights under this
Agreement or the Surety Credit Documents. During the

30



--------------------------------------------------------------------------------



 



term of this Agreement and following the occurrence of any Event of Default,
Indemnitors will furnish to Surety upon its reasonable written request a
statement of all deposits by source and amount of all withdrawals by payee and
amount and all beginning and ending balances for all bank accounts maintained by
any Indemnitor. Furthermore, Surety will be allowed access to all of
Indemnitors’ business records during regular business hours.
     26. Indemnitors’ Representation. Indemnitors will provide Surety on an
annual basis (and at such other intervals as Surety may reasonably require) with
a letter in which their respective chief financial officer, or equivalent
officer, represents that he/she has no knowledge of the existence of any
condition, event, or act which constitutes, or which with notice or the lapse of
time, or both, would reasonably be expected to constitute an Event of Default.
If Surety feels that any such letter is overdue or has not been timely provided,
Surety may give written notice of same to Indemnitors, and Indemnitors agree to
provide such letter within thirty (30) days of the date of such notice. Failure
of Indemnitors to timely provide any such letter (after such cure period) or the
presence of any materially incorrect statement on such letter will constitute an
Event of Default on the part of Indemnitors after an additional fifteen (15) day
written notice from Surety unless provided or otherwise secured within such
fifteen (15) day period. The chief financial officer (or equivalent officer) who
submits such letter will have no personal liability or responsibility of any
nature to Surety, including, but not limited to, with respect to the contents of
such letter or the failure of Indemnitors to timely provide such letter.
     27. Payment of Labor, Material, and Other Costs. Principal agrees to first
use any Bonded Contract Balances generated by Bonded Contracts to pay valid
labor, materials, and any other costs or expenses incurred when due in
connection with the performance of the Bonded Contracts. As long as no Event of
Default has occurred, unless otherwise restricted or regulated by state or local
laws, Bonded Contract Balances can be co-mingled with other funds. Surety
further acknowledges that absent the occurrence of an Event of Default and
demand by Surety, Principal’s cash management system will not be affected or
changed by the terms of this Agreement.
     28. Rights of Surety to Take Possession of the Work. Upon the occurrence of
any Event of Default, in addition to other remedies provided herein, Surety is
authorized and empowered, but is not obligated to take possession of the Work
under any Bonded Contract and at the expense of Indemnitor to complete or to
contract for the completion of the same, or to consent to the reletting of the
completion thereof by, or to take such other steps as in the discretion of
Surety may be advisable or necessary to obtain its release or to avoid Surety
Loss.
     29. Rights of Surety to Perform Under the Bonded Contracts. Upon the
occurrence of any Event of Default, in addition to other remedies provided
therein, Surety is authorized and empowered, but is not obligated to take over
performance of the Work under any Bonded Contracts and at the expense of
Indemnitors to complete or to contract for the completion of the same, or to
consent to the reletting of the completion thereof by, or to take such other
steps as in the discretion of Surety may be advisable or necessary to obtain its
release or to avoid Surety Loss.

31



--------------------------------------------------------------------------------



 



     30. Right of Surety to Settle Claims. Surety will have the exclusive right
for itself and for Indemnitors to decide and determine in good faith and in a
reasonable manner whether any claim, demand, suit, or judgment on the Bonds will
be paid, settled, defended, or appealed. Any payment or determination made by
Surety that: (1) Surety was or might be liable therefor; and (2) such payments
were necessary or advisable to protect any of Surety’s rights or to avoid or
lessen Surety’s liability or alleged liability will be final, conclusive, and
binding upon Indemnitors; and any Surety Loss which may be sustained or incurred
will be paid by Indemnitors upon written demand by Surety. In the event of any
payment, settlement, compromise, or investigation, an itemized statement of
Surety Loss sworn to by an officer or authorized representative of Surety or
vouchers or other evidence of such Surety Loss will be prima facie evidence of
the fact and extent of the liability of Indemnitors to Surety in any claim or
suit and in any and all matters arising between and among Indemnitors and
Surety.
     31. Authority of Surety to Make Loans to Indemnitors. In addition to the
other remedies provided herein, at the request of any Indemnitor, Surety is
authorized and empowered, but is not obligated to advance or loan money or
guarantee loans to any Indemnitors as Surety may see fit for the purpose of
completing performance of any of the Bonded Contracts, or for the purpose of
meeting operational expenses or paying other obligations, bonded or unbonded.
Such funds may be advanced or guaranteed at any time, whether before or after
default of such Indemnitor under the Bonded Contracts. Upon demand by Surety,
Indemnitors will be responsible to reimburse Surety for all funds advanced,
loaned, or guaranteed by Surety to any Indemnitor and all Surety Loss incurred
by Surety in relation thereto, notwithstanding the failure of such Indemnitor to
so use those funds. Indemnitors waive all notice of such advance, loan, or
guarantee, and acknowledge that whether to make any such advances, loans, or
guarantees will be made in the sole and absolute discretion of Surety.
     32. Authority of Surety to Amend Bond. Surety will have the right, and is
hereby authorized and empowered, but not required: (a) to increase or decrease
the penalty or penalties of any Bonds, to change Obligees therein, to execute
any continuation, enlargements, modifications, and renewals thereof or
substitute therefor with the same or different conditions, provisions or
Obligees, and with the same, larger, or smaller penalties, it being agreed that
this Agreement will apply to and cover such new or changed Bonds or renewals
even though the consent of Surety may or does substantially increase the
liability of the Indemnitors; or (b) to take such steps as it may deem necessary
or proper to obtain release from liability under the Bonds; or (c) to assent to
any changes in any Bonded Contract, including but not limited to, any change in
the time for completion of any Bonded Contract and to payments or advances
thereunder; or (d) to assent to or take any assignments of any Bonded Contract.
Prior to an occurrence of an Event of Default, except as may be required by the
provisions of any Bond, Bonded Contract, or applicable statute, Surety may not
amend or otherwise modify any provision of any Bond except with the consent of
Principal or Integrated Electrical Services, Inc.
     33. Rights and Remedies on Default. In addition to the rights and remedies
granted to it in this Agreement and in any other instrument or agreement
securing, evidencing, or relating to any of the Indebtedness, Surety will have
all the rights and remedies of a secured party under the UCC.

32



--------------------------------------------------------------------------------



 



     In the event of the refusal or failure of Indemnitors to exonerate Surety
as required under the Indemnity Agreement, Indemnitors agree upon written demand
to provide to Surety a reasonable amount of money designated by Surety and/or
other collateral decided upon by Surety. Such funds and/or other collateral will
be held by Surety as collateral in addition to the indemnity and other
collateral afforded by this Agreement, with the right to use such funds and/or
other collateral or any part thereof, at any time in performance, payment, or
compromise of any obligations or liability, claims, demands, judgments, damages,
fees, and disbursements or other expenses. Said deposit and/or provision of
money and/or other collateral designated by Surety will be required regardless
of whether any Reserve has been established by Surety. Without limiting the
generality of the foregoing, in the event Surety posts a Reserve, then
Indemnitors will deliver to Surety cash in an amount equal to the Reserve posted
in addition to the Collateral. Demand will be sufficient if sent by certified
mail, return receipt requested, to Indemnitors at the address or addresses given
herein or last known to Surety, whether or not actually received. Indemnitors
acknowledge that the failure of Indemnitors to deposit with Surety, immediately
upon demand, the sum demanded by Surety as collateral security will cause
irreparable harm to Surety for which Surety has no adequate remedy at law.
Indemnitors agree that Surety will be entitled to injunctive relief for specific
performance of the obligations of Indemnitors to deposit with Surety the sum
demanded as collateral security and hereby waives any claims or defenses to the
contrary. The deposit of collateral pursuant to this Section 33 will not be
deemed to cure any default under the Bonded Contract(s) and Surety may, in its
sole and absolute discretion, refuse to issue any bonds; provided, however, the
foregoing will not be deemed to alter certain of the provisions under the
definition of Event of Default that permit certain Events of Default to be cured
upon the deposit of cash collateral.
     Without limiting the generality of the foregoing, upon any Event of
Default, Surety is entitled to require Indemnitors to deposit or cause to be
deposited, all checks, drafts, cash, and other remittances received in payment
upon any or all of the Bonded Contracts or other Collateral in a special
“lockbox” bank account at a financial institution designated by Surety, over
which account Surety alone has power of withdrawal. During the continuance of
any Event of Default, Surety may further instruct any Obligee on any Bond, on
behalf of Indemnitors and/or Surety, to pay said remittances directly to Surety.
The funds in said special bank account will be held by Surety as security for
all Indebtedness. Said proceeds will be deposited in precisely the form
received, except for the endorsement of Indemnitors where necessary to permit
collection, which endorsement Indemnitors agree to make and which Surety is
hereby irrevocably authorized to make on Indemnitors’ behalf. Pending such
deposit, Indemnitors agree that they will not commingle any such checks, drafts,
cash, and other remittances with any of Indemnitors’ funds or property, but will
hold them separate and apart therefrom and upon an express trust for Surety
until deposit thereof is made in the said special bank account. Subject to the
trust fund provisions set out in Section 10, Surety will apply, as Surety deems
appropriate, any and all of the collected funds on deposit in the said special
bank account against the Indebtedness, the order and method of such application
to be in the discretion of Surety. Indemnitors agree to execute any documents
and perform any acts necessary to assure that remittances described in this
paragraph are received by Surety as contemplated herein, including, but not
limited to, letters of direction to remit said funds to Surety as contemplated
herein.

33



--------------------------------------------------------------------------------



 



     After the occurrence of an Event of Default, Surety is entitled to
immediate possession of the Collateral and may dispose of all or any portion of
the Collateral pursuant to the provisions of Article 9 of the UCC and may
exercise from time to time any other rights and remedies available to it under
applicable law. Surety may require Indemnitors to assemble the Collateral and
make it available to Surety at a place to then be designated by Surety, which is
reasonably convenient to both parties.
     Indemnitors hereby waive any right they may have under any constitution,
statute, or rule of law to notice and/or a hearing prior to seizure of the
Collateral. Surety will have no custodial or ministerial duties to perform with
regard to the Collateral except for its safekeeping; and by way of explanation
and not by way of limitation thereof, Surety will incur no liability for any
diminution in the value of the Collateral unless caused by its willful
misconduct; or its failure to notify any party hereto that the Collateral should
be so presented or surrendered.
     34. Preservation of Surety’s Rights. Surety will have every right and
remedy which a personal surety without compensation would have, including the
right to secure its discharge from the suretyship, and notwithstanding anything
contained herein to the contrary, the parties agree that with respect to all
funds due or to become due under the Bonded Contracts nothing herein will waive,
impair, or limit any right, power, or remedy of Surety under the Indemnity
Agreement, or at law or in equity, including, without limitation, Surety’s right
of equitable subrogation, which right the parties hereby expressly recognize. No
failure on the part of Surety to exercise, and no delay in exercising, any
right, power, or remedy hereunder will operate as a waiver thereof, nor will any
single or partial exercise of any such right, power or remedy by Surety,
preclude any other or further exercise thereof, or the exercise of any other
right, power or remedy. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law.
     35. Authority of Surety to Elect Remedies. Each right, remedy, and power of
Surety provided in this Agreement, the Surety Credit Documents, or by law,
equity, or statute will be cumulative, and the exercise by Surety of any right,
remedy, or power will not preclude Surety’s simultaneous or subsequent exercise
of any or all other rights, powers, or remedies. The failure or delay by Surety
to exercise any right, power, or remedy will not waive any right, power, or
remedy. Except as required herein, no notice or demand upon Surety by any
Indemnitor will limit or impair Surety’s right to take any action under this
Agreement or to exercise any right, power, or remedy.
     36. Validity of Agreement. Failure to execute, or defective execution, by
any party will not affect the validity of this Agreement as to any other party
executing the same and each other party will remain fully bound and liable
hereunder. Executions of any application or submission for any Bond by any
Indemnitor will not abrogate, waive, or diminish any rights of Surety under this
Agreement.
     37. Waiver. Surety will not be deemed to have waived any of Surety’s rights
hereunder or under any other agreement, instrument, or paper signed by any
Indemnitor unless such waiver be in writing and signed by Surety. No delay or
omission by Surety in exercising

34



--------------------------------------------------------------------------------



 



any right will operate as a waiver of such right or any other right. A waiver on
any one occasion will not be construed as a bar to or waiver of any right or
remedy on future occasions.
     38. Notices. It is mutually agreed that any and all notices herein provided
for must be given in writing and will be deemed given if and when delivered in
person or duly deposited in the United States Mails, postage prepaid for
certified mail, return receipt requested or delivered to a nationally overnight
carrier, properly addressed to the party to whom given at the address of such
party shown in this Agreement, provided however, that any party may specify any
other post office address in the United States by giving at least ten (10) days
written notice thereof to the other party.

                    Surety:   Federal Insurance Company     15 Mountain View
Road     P.O. Box 1615     Warren, New Jersey 07061-1615
 
  Attn.:   Edward J. Reilly
 
      Matt Lubin
 
                  With a copy to:   Manier & Herod     2200 First Union Tower  
  150 Fourth Avenue, North     Nashville, Tennessee 37219
 
  Attn.:   Sam H. Poteet, Jr.
 
      Mary Paty Lynn LeVan
 
                  Indemnitors:   Integrated Electrical Services, Inc.     1800
West Loop South, Suite 500     Houston, Texas 77027
 
  Attn:   David Miller
 
                  With a copy to:   Vinson & Elkins L.P.P.     2001 Ross Avenue,
Suite 3700     Dallas, Texas 75201
 
  Attn:   James A. Markus

     39. Failure to Execute Additional Documents — No Effect. The failure of
Surety, Indemnitors, or any other party to execute documents referenced in this
Agreement as being “anticipated to be executed,” “anticipate entering into,” “to
be executed,” or words of similar effect, will not affect the validity and
enforceability of this Agreement by and among the parties hereto. This Agreement
will be effective from the date of its execution until terminated in writing by
the parties hereto regardless of whether any other document is entered into or
executed by any Person.
     40. Governing Law. This Agreement will be governed by and construed and
enforced in accordance with the laws of the State of Texas (without giving
effect to its conflict of laws principles). The parties hereto irrevocably
consent to the non-exclusive jurisdiction of the

35



--------------------------------------------------------------------------------



 



United States District Court or to the extent not available because the
jurisdictional pre-requisites are not met, the Supreme Court of the State of New
York, in each instance located in New York County, New York, New York for the
purpose of any litigation concerning this Agreement. No party hereto will object
to or contest New York County, New York, New York as the proper venue for any
action or proceeding to enforce the terms hereof. Notwithstanding the foregoing,
all disputes regarding the enforcement or interpretation of the Plan of
Reorganization will be heard and decided by the Bankruptcy Court.
     41. Jury Waiver. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH
CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES, AND COVENANTS THAT IT WILL
NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT, OR OTHERWISE), ANY RIGHT TO TRIAL
BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION, OR CAUSE OF
ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, ANY OTHER OF THE SURETY
CREDIT DOCUMENTS, OR THE SUBJECT MATTER HEREOF, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING OR WHETHER IN CONTRACT OR TORT OR OTHERWISE. EACH
PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED THAT THE PROVISIONS OF THIS
SECTION 41 CONSTITUTE A MATERIAL INDUCEMENT UPON WHICH THE OTHER PARTIES HAVE
RELIED, ARE RELYING, AND WILL RELY IN ENTERING INTO THIS AGREEMENT. THE PARTIES
HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 41 WITH ANY
COURT A WRITTEN EVIDENCE OF THE CONSENT OF SUCH OTHER PARTY TO THE WAIVER OF ITS
RIGHTS TO TRIAL BY JURY.
     42. Waiver by Indemnitors; No Marshaling of Assets. To the maximum extent
permitted by applicable laws, Indemnitors:
          (a) Waive: (i) protest of all commercial paper at any time held by
Surety on which any Indemnitor is in any way liable; and (ii) notice (except as
otherwise required hereunder) and opportunity to be heard before exercise by
Surety of the remedies of self-help, setoff, or of other summary procedures
permitted by any applicable laws or by any agreement with any Indemnitor, and,
except where required hereby or by any applicable laws, notice of any other
action taken by Surety;
          (b) release Surety, its officers, directors, attorneys, employees, and
agents from (i) any and all claims, causes of action, or liabilities of any
nature whatsoever, fixed or contingent, liquidated or non-liquidated, caused by
or related to any act of omission, negligence, or other violation of law or
breach of contract or other duty on the part of any of them, occurring up to the
date of this Agreement, whether known or unknown, and whether discovered or
reasonably capable of being discovered; and (ii) any and all claims, causes of
action, or liabilities of any nature whatsoever caused by or relating to any act
of omission, negligence, or other violation of law or breach of contract or
other duty on the part of any of them, except for willful misconduct;
          (c) waive any defense arising by reason of, and agree that the rights
of Surety and the Indebtedness of Indemnitors will be absolute and unconditional
irrespective of: (i) any

36



--------------------------------------------------------------------------------



 



disability or other defense of any other Person; (ii) the unenforceability or
cessation from any cause whatsoever, other than the indefeasible payment in
full, of the Indebtedness; (iii) the application by any of Indemnitors of the
proceeds of any Collateral for purposes other than the purposes represented by
Indemnitors to Surety; (iv) any modification of the Indebtedness in any form
whatsoever, including without limitation the renewal, extension, acceleration,
or other changes in the time for payment of Indebtedness, or other change in the
terms of the Indebtedness or any part thereof, including any increase or
decrease of the rate of interest thereon in accordance with this Agreement;
(v) any right to deferral or modification of Indemnitors’ obligations hereunder
by reason of any bankruptcy, reorganization, arrangement, moratorium, or other
debtor relief proceeding; and (vi) any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any other Person in
respect to the Indebtedness;
          (d) waive any right to enforce any remedy that Surety now has or may
hereafter have against any other Person, and waive any benefit of, or any right
to participate in, any security whatsoever now or hereafter held by Surety; and
          (e) waive all claims, direct or indirect, absolute or contingent,
against any other borrower, guarantor, endorser, or surety arising from or
relating to this Agreement, any of the Surety Credit Documents, and/or the
Indebtedness. Without limiting the foregoing, Indemnitors waive all rights of
reimbursement, exoneration, indemnification, and/or contribution from any other
borrower, guarantor, endorser, or surety under or relating to this Agreement,
any of the Surety Credit Documents, and/or the secured indebtedness and waives
all rights of subrogation to the claims of Surety which may otherwise arise from
such payment. Surety may proceed against any Collateral securing the
Indebtedness and against parties liable therefor in such order as it may elect,
and neither Indemnitors nor any surety or guarantor for any Indemnitor nor, to
the extent allowable by law, any creditor of any Indemnitor will be entitled to
require Surety to marshal assets. The benefit of any rule of law or equity to
the contrary is hereby expressly waived.
     43. Entire Agreement. This Agreement and the Surety Credit Documents
represent the entire agreement between the parties concerning the subject matter
hereof, and all oral discussions and prior agreements are merged herein.
Provided, if there is a conflict between this Agreement and any other of the
Surety Credit Documents, the provision most favorable to Surety will control.
     44. Security Agreement. This Agreement constitutes a security agreement to
Surety and also a financing statement, both in accordance with the provisions of
the Uniform Commercial Code of every jurisdiction wherein such Code is in
effect, but the filing or recording of this Agreement, or an abstract hereof or
financing statement will be solely at the option of Surety and the failure to do
so will not release or excuse any of the obligations of Indemnitor under this
Agreement. For the purpose of recording this Agreement, a photocopy acknowledged
before a Notary Public to be a true copy hereof will be regarded as an original.
     45. Further Assurances. Indemnitors agree to do such further acts and
things, and to execute and deliver such additional conveyances, assignments,
agreements, and instruments, as Surety may at any time request in connection
with the administration and enforcement of this

37



--------------------------------------------------------------------------------



 



Agreement, and the other Surety Credit Documents or any part thereof or in order
better to assure and confirm unto Surety its rights and remedies hereunder and
thereunder.
     46. Binding Agreement; Assignment. This Agreement, and the terms,
covenants, and conditions hereof, will be binding upon the parties hereto and
their respective successors and assigns, and will inure to the benefit of the
parties, and their respective successors and assigns, except that Indemnitors
will not be permitted to assign this Agreement or any interest herein.
     47. Amendments, Miscellaneous. This Agreement may not be amended or
modified, except by a writing signed by or on behalf of the parties hereto. This
Agreement supersedes all prior agreements and proposals with respect to this
transaction whether written or oral, made by Surety or anyone acting with its
authorization. No modification of this Agreement will be valid unless made in
writing and signed by an authorized officer of Surety. This Agreement is not
assignable, and no party other than Principal and Indemnitors will be entitled
to rely on this Agreement.
     48. Severability. Should any provision of this Agreement be invalid or
unenforceable for any reason, the remaining provisions hereof will remain in
full effect.
     49. Time of Essence. Time is of the essence in this Agreement, and all
dates and time periods specified herein will be strictly observed, except that
Surety may permit specific deviations therefrom by its written consent.
     50. Captions Not Controlling. Captions and headings have been included in
this Agreement for the convenience of the parties, and will not be construed as
affecting the content of the respective paragraphs.
     51. Counterparts. This Agreement may be executed by the parties
independently in any number of counterparts, all of which together will
constitute but one and the same instrument which is valid and effective as if
all parties had executed the same counterpart.
     52. Additional Principals and/or Indemnitors. Indemnitors and Principals
acknowledge this Agreement can be amended via rider executed by Integrated
Electrical Services, Inc. to add other Persons as Indemnitor and/or Principal to
this Agreement and Indemnitors and Principals waive any and all notice in
connection with the addition of additional Indemnitors and Principals and
further acknowledge the rights and obligations provided herein will apply to all
Indemnitors and Principals whenever made a party to this Agreement. Integrated
Electrical Services, Inc. has full right and authority to execute any and all
documents on behalf of any Principals and Indemnitors to be added to this
Agreement without requiring the separate signature of any such additional
Principal and Indemnitors.
     53. Power of Attorney. Each Principal and Indemnitor hereby irrevocably
constitutes and appoints Integrated Electrical Services, Inc. (and all officers,
employees, or agents designated by Integrated Electrical Services, Inc.), with
full power of substitution, as such Principal’s and/or Indemnitor’s true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Principal and/or Indemnitor and in the name of such

38



--------------------------------------------------------------------------------



 



Principal and/or Indemnitor or in its own name, from time to time in Integrated
Electrical Services, Inc.’s discretion, to take any and all appropriate action
and to execute and deliver any and all documents and instruments which may be
necessary or desirable to accomplish the purpose of this Agreement and to amend,
modify, or supplement this Agreement or other Surety Credit Documents in any
manner. Each Principal and Indemnitor hereby ratifies and agrees to be bound by
all that Integrated Electrical Services, Inc. will lawfully do or cause to be
done by virtue hereof.
     54. Possible Future Modification. Any provisions of this Agreement may be
waived, amended, or modified pursuant to an agreement or agreements in writing
entered into by the Surety and Integrated Electrical Services, Inc.
     55. No Contrary Action. Indemnitors will not apply to the Bankruptcy Court
in the Bankruptcy Case for the authority to take any action that is prohibited
by the terms of this Agreement or any of the other Surety Credit Documents or
refrain from taking any action that is required to be taken by the terms of this
Agreement or any of the other Surety Credit Documents.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
date first above written.

                  SURETY:    
 
                FEDERAL INSURANCE COMPANY    
 
           
 
  By:   /s/ Edward J. Reilly     
 
      Edward J. Reilly     
 
  Its:   Assistant Secretary     
 
           
 
                PRINCIPAL:    
 
                INTEGRATED ELECTRICAL SERVICES, INC.    
 
           
 
  By:   /s/ Curt L. Warnock     
 
           
 
      Curt L. Warnock, Senior Vice President    

39



--------------------------------------------------------------------------------



 



     
 
  ALADDIN WARD ELECTRIC & AIR, INC.
 
  AMBER ELECTRIC, INC.
 
  ARC ELECTRIC, INCORPORATED
 
  BACHOFNER ELECTRIC, INC.
 
  BRYANT ELECTRIC COMPANY, INC.
 
  COMMERCIAL ELECTRICAL CONTRACTORS, INC.
 
  CROSS STATE ELECTRIC, INC.
 
  DANIEL ELECTRICAL CONTRACTORS, INC.
 
  DAVIS ELECTRICAL CONSTRUCTORS, INC.
 
  ELECTRO-TECH, INC.
 
  FEDERAL COMMUNICATIONS GROUP, INC.
 
  HATFIELD REYNOLDS ELECTRIC COMPANY
 
  KAYTON ELECTRIC, INC.
 
  MARK HENDERSON, INCORPORATED
 
  MENNINGA ELECTRIC, INC.
 
  MID-STATES ELECTRIC COMPANY, INC.
 
  MITCHELL ELECTRIC COMPANY, INC.
 
  MURRAY ELECTRICAL CONTRACTORS, INC.
 
  NEWCOMB ELECTRIC COMPANY, INC.
 
  NEW TECHNOLOGY ELECTRICAL CONTRACTORS, INC.
 
  PAN AMERICAN ELECTRIC, INC.
 
  PAULIN ELECTRIC COMPANY, INC.
 
  PRIMENET, INC.
 
  PRIMO ELECTRIC COMPANY
 
  RODGERS ELECTRIC COMPANY, INC.
 
  RON’S ELECTRIC, INC.
 
  THOMAS POPP & COMPANY
 
  VALENTINE ELECTRICAL, INC.

                 
 
  By:   /s/ Curt L. Warnock                        Curt L. Warnock            
Vice President    
 
                    BEXAR ELECTRIC COMPANY, LTD.    
 
                    By:   BW/BEC Inc., its general partner    
 
               
 
      By:   /s/ Curt L. Warnock     
 
               
 
          Curt L. Warnock    
 
          Vice President    

40



--------------------------------------------------------------------------------



 



                      HAYMAKER ELECTRIC, LTD.    
 
                    By:   General Partner, Inc., its general partner    
 
               
 
      By:   /s/ Curt L. Warnock     
 
               
 
          Curt L. Warnock    
 
          Vice President    
 
                    HOUSTON-STAFFORD ELECTRICAL CONTRACTORS LP    
 
                    By:   Houston-Stafford Management LLC, its general partner  
 
 
               
 
      By:   /s/ Curt L. Warnock     
 
               
 
          Curt L. Warnock    
 
          Vice President    
 
                    J.W. GRAY ELECTRICAL CONTRACTORS LP    
 
                    By:   J.W. Gray Management LLC, its general partner
 
               
 
               
 
      By:   /s/ Curt L. Warnock     
 
               
 
          Curt L. Warnock    
 
          Vice President    
 
                    MILLS ELECTRIC LP    
 
                    By:   Mills Management LLC    
 
               
 
         By:   /s/ Curt L. Warnock     
 
         
 
Curt L. Warnock    
 
          Vice President    
 
                    NEAL ELECTRIC LP    
 
                    By:   BW/BEC Inc., its general partner    
 
               
 
         By:   /s/ Curt L. Warnock     
 
         
 
Curt L. Warnock    
 
          Vice President    

41



--------------------------------------------------------------------------------



 



                      POLLOCK SUMMIT ELECTRIC LP    
 
                    By:   Pollock Electric, Inc. and Summit Electric of Texas,  
      Inc., its general partners    
 
               
 
      By:   /s/ Curt L. Warnock     
 
         
 
Curt L. Warnock    
 
          Vice President    
 
                    RAINES ELECTRIC LP        
 
                    By:   Raines Management LLC, its general partner  
 
      By:   /s/ Curt L. Warnock     
 
         
 
Curt L. Warnock    
 
          Vice President    
 
                    RIVIERA ELECTRIC, LLC        
 
               
 
  By: /s/ Curt L. Warnock 
 
   
 
   
 
    Curt L. Warnock    
 
    Vice President           TESLA POWER AND AUTOMATION, L.P.    
 
                    By:   Tesla Power GP, Inc., its general partner
 
               
 
      By:   /s/ Curt L. Warnock     
 
               
 
          Curt L. Warnock    
 
          Vice President    
 
                    INDEMNITORS:    
 
                    INTEGRATED ELECTRICAL SERVICES, INC.    
 
               
 
      By:   /s/ Curt L. Warnock     
 
                            Curt L. Warnock, Senior Vice President

42



--------------------------------------------------------------------------------



 



                      ALADDIN WARD ELECTRIC & AIR, INC.         AMBER ELECTRIC,
INC.         ARC ELECTRIC, INCORPORATED         BACHOFNER ELECTRIC, INC.        
BRYANT ELECTRIC COMPANY, INC.         COMMERCIAL ELECTRICAL CONTRACTORS, INC.  
      CROSS STATE ELECTRIC, INC.         DANIEL ELECTRICAL CONTRACTORS, INC.    
    DAVIS ELECTRICAL CONSTRUCTORS, INC.         ELECTRO-TECH, INC.        
FEDERAL COMMUNICATIONS GROUP, INC.         HATFIELD REYNOLDS ELECTRIC COMPANY  
      KAYTON ELECTRIC, INC.         MARK HENDERSON, INCORPORATED        
MENNINGA ELECTRIC, INC.         MID-STATES ELECTRIC COMPANY, INC.        
MITCHELL ELECTRIC COMPANY, INC.         MURRAY ELECTRICAL CONTRACTORS, INC.    
    NEWCOMB ELECTRIC COMPANY, INC.         NEW TECHNOLOGY ELECTRICAL
CONTRACTORS, INC.         PAN AMERICAN ELECTRIC, INC.         PAULIN ELECTRIC
COMPANY, INC.         PRIMENET, INC.         PRIMO ELECTRIC COMPANY        
RODGERS ELECTRIC COMPANY, INC.         RON’S ELECTRIC, INC.         THOMAS POPP
& COMPANY         VALENTINE ELECTRICAL, INC.    
 
               
 
  By:   /s/ Curt L. Warnock     
 
         
 
    Curt L. Warnock    
 
    Vice President    
 
                    BEXAR ELECTRIC COMPANY, LTD.    
 
                    By:   BW/BEC Inc., its general partner
 
               
 
      By:   /s/ Curt L. Warnock     
 
               
 
          Curt L. Warnock    
 
          Vice President    

43



--------------------------------------------------------------------------------



 



                      HAYMAKER ELECTRIC, LTD.    
 
                    By:   General Partner, Inc., its general partner
 
               
 
      By:   /s/ Curt L. Warnock     
 
               
 
          Curt L. Warnock    
 
          Vice President    
 
                    HOUSTON-STAFFORD ELECTRICAL CONTRACTORS LP              
 
                    By:   Houston-Stafford Management LLC, its general partner
 
             
 
               
 
      By:   /s/ Curt L. Warnock     
 
               
 
          Curt L. Warnock    
 
          Vice President    
 
                    J.W. GRAY ELECTRICAL CONTRACTORS LP    
 
                    By:   J.W. Gray Management LLC, its general partner
 
               
 
      By:   /s/ Curt L. Warnock     
 
               
 
          Curt L. Warnock    
 
          Vice President    
 
                    MILLS ELECTRIC LP    
 
                    By:   Mills Management LLC    
 
               
 
      By:   /s/ Curt L. Warnock     
 
               
 
          Curt L. Warnock    
 
          Vice President    
 
                    NEAL ELECTRIC LP    
 
                    By:   BW/BEC Inc., its general partner    
 
               
 
      By:   /s/ Curt L. Warnock     
 
               
 
          Curt L. Warnock    
 
          Vice President    

44



--------------------------------------------------------------------------------



 



                      POLLOCK SUMMIT ELECTRIC LP    
 
                    By:   Pollock Electric, Inc. and Summit Electric of Texas,  
      Inc., its general partners    
 
               
 
      By:    /s/ Curt L. Warnock    
 
               
 
          Curt L. Warnock    
 
          Vice President    
 
                    RAINES ELECTRIC LP    
 
                    By:   Raines Management LLC, its general partner    
 
               
 
      By:    /s/ Curt L. Warnock    
 
               
 
          Curt L. Warnock    
 
          Vice President    
 
                    RIVIERA ELECTRIC, LLC    
 
               
 
      By:    /s/ Curt L. Warnock    
 
               
 
          Curt L. Warnock    
 
          Vice President    
 
                    TESLA POWER AND AUTOMATION, L.P.    
 
                    By:   Tesla Power GP, Inc., its general partner    
 
               
 
      By:    /s/ Curt L. Warnock    
 
               
 
          Curt L. Warnock    
 
          Vice President    

45



--------------------------------------------------------------------------------



 



PRINCIPAL

                          PRINCIPAL PLACE OF                     BUSINESS/CHIEF
      STATE OF             EXECUTIVE OFFICE   TYPE OF   FORMATION/   TAX I.D.  
TRADE NAME PRINCIPAL   (Six Months and Current)   ENTITY   REGISTRATION   NUMBER
  (Past Six Months)
Integrated Electrical Services, Inc.
  1800 West Loop South, Suite 500   Corporation   Delaware   76-0542208   IES
 
  Houston, Texas 77027                
Aladdin Ward Electric & Air, Inc.
  7011 15th Street East   Corporation   Florida   59-2137098   None

  Sarasota, Florida 34243                
Amber Electric, Inc.
  630 Kissimmee Avenue   Corporation   Florida   59-1888807   None
 
  Ocoee, Florida 34761                
ARC Electric, Incorporated
  500 Woodlake Drive   Corporation   Delaware   76-0581695   ARC Electric
 
  Suite 105                
 
  Chesapeake, Virginia 23320               PrimeNet
Bachofner Electric, Inc.
  20811 NW Cornell Road,   Corporation   Delaware   76-0593514   None
 
  Suite 400                
 
  Hillsboro, Oregon 97124                
Bexar Electric Company, Ltd.
  6223 IH 10 West   Limited   Texas   74-2767532   Bexar Electric
 
  San Antonio, Texas 78201   Partnership           Company
 
                   
 
                  Galbraith Electric
 
                   
 
                  Bexar
Communications
Bryant Electric Company, Inc.
  215 Balfour Drive   Corporation   North Carolina   56-0154780   None
 
  Archdale, North Carolina                
 
  27263-3117                
Commercial Electrical Contractors, Inc.
  975 Millbury Street   Corporation   Delaware   76-0587343   Commercial
 
  Worcester, Massachusetts               Communications
 
  01607                
 
                  Advantage Controls
Cross State Electric, Inc.
  2445 Railroad Street   Corporation   California   95-3657116   None
 
  Corona, California 92880-                
 
  5419                
Daniel Electrical Contractors, Inc
  5965 NW 82nd Avenue   Corporation   Florida   59-2622624   Daniel Electrical
 
  Miami, Florida 33166                
 
                   
 
                  Daniel Electrical of
 
                  West Palm Beach
 
                   
 
                  Daniel Electrical –
 
                  Treasure Coast
 
                   
 
                  East Coast Electric
 
                   
 
                  Collier Electric
 
                   
 
                  Collier-Daniel
 
                  Electric

EXHIBIT A

 



--------------------------------------------------------------------------------



 



                          PRINCIPAL PLACE OF                     BUSINESS/CHIEF
      STATE OF             EXECUTIVE OFFICE   TYPE OF   FORMATION/   TAX I.D.  
TRADE NAME PRINCIPAL   (Six Months and Current)   ENTITY   REGISTRATION   NUMBER
  (Past Six Months)
Davis Electrical Constructors, Inc.
  429 N. Main Street   Corporation   South Carolina   57-0474303   Davis
International,

  Greenville, South Carolina               a division of Davis
 
  29601               Electrical
 
                  Constructors, Inc.
 
                   
 
                  Davis Constructors
Electro-Tech, Inc.
  1235 Coney Island Drive   Corporation   Nevada   88-0200302   Electro-Tech of
 
  Sparks, Nevada 89431-6035               Nevada
Federal Communications Group, Inc.
  2328 West Huntington   Corporation   Delaware   85-0461441   Apex Tele-
 
  Drive               Communications
 
  Tempe, Arizona 85282               Training Solutions
Hatfield Reynolds Electric Company
  945 West Deer Valley Road,   Corporation   Arizona   86-0565738   Hatfield
Reynolds
 
  Suite 1               Electric
 
  Phoenix, Arizona 85027                
Haymaker Electric, Ltd.
  2928 6th Avenue South   Limited   Alabama   63-1080688   None
 
  Birmingham, Alabama   Partnership            
 
  35233-2902                
Houston-Stafford Electrical Contractors LP
  10203 Mula Circle   Limited   Texas   52-2095983   Houston Stafford
 
  Stafford, Texas 77477   Partnership           Electric
 
                   
 
                  HSE Electrical
 
                  Contractors
 
                   
 
                  HSE Alarm Systems
 
                   
 
                  HSE Special Systems      
 
                  Austin-Stafford
 
                  Electric
 
                   
 
                  Copious Technologies
 
                   
 
                  HSE Electrical
 
                  Services
J.W. Gray Electrical Contractors LP
  6510 Burgeois Road   Limited   Texas   52-2097983   Gray Electric
 
  Houston, TX 77066   Partnership            
 
                   
 
                  SecurePro Alarm
 
                  Systems
 
                   
 
                  IES Multifamily
 
                  Resources
 
                   
Kayton Electric, Inc.
  120 South Lincoln Street   Corporation   Nebraska   47-0623159   None
 
  Holdrege, Nebraska 68949                

2



--------------------------------------------------------------------------------



 



                          PRINCIPAL PLACE OF                     BUSINESS/CHIEF
      STATE OF             EXECUTIVE OFFICE   TYPE OF   FORMATION/   TAX I.D.  
TRADE NAME PRINCIPAL   (Six Months and Current)   ENTITY   REGISTRATION   NUMBER
  (Past Six Months)
Mark Henderson, Incorporated
  5322 Snapfinger Park Drive   Corporation   Delaware   76-0576830   Mark
Henderson
 
  Decatur, Georgia 30035-                
 
  4040                
Menninga Electric, Inc.
  905 West 8th Street   Corporation   Delaware   76-0575872   None
 
  Pella, Iowa 50219                
Mid-States Electric Company, Inc.
  117 North Conalco Drive   Corporation   Delaware   62-1746956   None
 
  Jackson, Tennessee 38301                
Mills Electric LP
  2525 Walnut Hill Lane   Limited   Texas   52-2095984   Mills Electrical
 
  Dallas, Texas 75229   Partnership           Contractors
Mitchell Electric Company, Inc.
  7138 North 110th Avenue   Corporation   Arizona   86-0141057   None
 
  Glendale, Arizona 85307-                
 
  2800                
Murray Electrical Contractors, Inc.
  2250 Aviation Drive   Corporation   Delaware   74-2913067   None
 
  Roseburg, Oregon 97470                
Neal Electric LP
  1608 Royston Lane   Limited   Texas   76-0657784   None
 
  Building 2   Partnership            
 
  Round Rock, Texas 78664                
Newcomb Electric Company, Inc.
  2708 Shenandoah Avenue   Corporation   Delaware   76-0611653   None
 
  Roanoke, Virginia 24017                
New Technology Electrical Contractors, Inc.
  20811 NW Cornell Road   Corporation   Delaware   74-2918933   New Tech
Electric
 
  Suite 400                
 
  Hillsboro, Oregon 97124-5611               New Tech Services
 
                   
 
                  Data Tech
 
                  Communications
 
                   
 
                  Bachofner
 
                  Electric-Oregon
 
                   
 
                  Bachofner Datacomm,
 
                  Inc.
Pan American Electric, Inc.
  1300 Fort Negley Boulevard   Corporation   Tennessee   62-0985675   None
 
  Nashville, Tennessee 37203                
Paulin Electric Company, Inc.
  8803 National Turnpike   Corporation   Delaware   74-2879154   Paulin Electric
 
  Fairdale, Kentucky 40118                
 
                   
 
                  Woods Electric
 
                   
 
                  Hanen Electric
 
                   
 
                  T&O Controls
Pollock Summit Electric LP
  6510 Burgeois Road   Limited   Texas   76-0569180   Pollock Summit
 
  Houston, TX 77066   Partnership           Electric
PrimeNet, Inc.
  220 Eighth Avenue NW   Corporation   Delaware   74-2902100   None
 
  Glen Burnie, Maryland 21061                
Primo Electric Company
  220 Eighth Avenue NW   Corporation   Delaware   74-2902099   B&D Electric,
Inc.
 
  Glen Burnie, Maryland                
 
  21061               PrimeNet

3



--------------------------------------------------------------------------------



 



                          PRINCIPAL PLACE OF                     BUSINESS/CHIEF
      STATE OF             EXECUTIVE OFFICE   TYPE OF   FORMATION/   TAX I.D.  
TRADE NAME PRINCIPAL   (Six Months and Current)   ENTITY   REGISTRATION   NUMBER
  (Past Six Months)
Raines Electric LP
  2525 Walnut Hill Lane   Limited   Texas   52-2132532   Raines Electrical
 
  Dallas, Texas 75229   Partnership           Contractors
Riviera Electric, LLC
  5001 South Zuni   Limited   Delaware   03-0507360   Riviera Electric
 
  Littleton, Colorado 80120   Liability            
 
      Company            
Rodgers Electric Company, Inc.
  1611 East Marine View Drive   Corporation   Washington   91-1004905   None
 
  Everett, Washington 98201                
Ron’s Electric, Inc.
  2017 Demers Avenue   Corporation   Delaware   74-2925506   IES-North Plains
 
  Grand Forks, North Dakota                
 
  58201                
Tesla Power and Automation, L.P.
  6510 Bourgeois   Limited   Texas   76-0592351    
 
  Houston, Texas 77066   Partnership            
Thomas Popp & Company
  10152 International Blvd.   Corporation   Ohio   31-1112666   None
 
  Cincinnati, Ohio 45246                
Valentine Electrical, Inc.
  104 Green Chimneys Court   Corporation   Delaware   74-2916344   Valentine
 
  Ashland, Virginia 23005               Communications

4



--------------------------------------------------------------------------------



 



INDEMNITORS

                          PRINCIPAL PLACE OF                     BUSINESS/CHIEF
      STATE OF             EXECUTIVE OFFICE   TYPE OF   FORMATION/   TAX I.D.  
TRADE NAME INDEMNITOR   (Six Months and Current)   ENTITY   REGISTRATION  
NUMBER   (Past Six Months)
Integrated Electrical Services, Inc.
  1800 West Loop South, Suite 500   Corporation   Delaware   76-0542208   IES
 
  Houston, Texas 77027                
Aladdin Ward Electric & Air, Inc.
  7011 15th Street East   Corporation   Florida   59-2137098   None

  Sarasota, Florida 34243                
Amber Electric, Inc.
  630 Kissimmee Avenue   Corporation   Florida   59-1888807   None
 
  Ocoee, Florida 34761                
ARC Electric, Incorporated
  500 Woodlake Drive   Corporation   Delaware   76-0581695   ARC Electric
 
  Suite 105                
 
  Chesapeake, Virginia 23320               PrimeNet
Bachofner Electric, Inc.
  20811 NW Cornell Road,   Corporation   Delaware   76-0593514   None
 
  Suite 400                
 
  Hillsboro, Oregon 97124                
Bexar Electric Company, Ltd.
  6223 IH 10 West   Limited   Texas   74-2767532   Bexar Electric
 
  San Antonio, Texas 78201   Partnership           Company
 
                   
 
                  Galbraith Electric
 
                   
 
                  Bexar Communications
Bryant Electric Company, Inc.
  215 Balfour Drive   Corporation   North Carolina   56-0154780   None
 
  Archdale, North Carolina                
 
  27263-3117                
Commercial Electrical Contractors, Inc.
  975 Millbury Street   Corporation   Delaware   76-0587343   Commercial
 
  Worcester, Massachusetts               Communications
 
  01607                
 
                  Advantage Controls
Cross State Electric, Inc.
  2445 Railroad Street   Corporation   California   95-3657116   None
 
  Corona, California 92880-5419                
Daniel Electrical Contractors, Inc.
  5965 NW 82nd Avenue   Corporation   Florida   59-2622624   Daniel Electrical

  Miami, Florida 33166                
 
                   
 
                  Daniel Electrical of
 
                  West Palm Beach
 
                   
 
                  Daniel Electrical –
 
                  Treasure Coast
 
                   
 
                  East Coast Electric
 
                   
 
                  Collier Electric
 
                   
 
                  Collier-Daniel
 
                  Electric

EXHIBIT B

 



--------------------------------------------------------------------------------



 



                          PRINCIPAL PLACE OF                     BUSINESS/CHIEF
      STATE OF             EXECUTIVE OFFICE   TYPE OF   FORMATION/   TAX I.D.  
TRADE NAME INDEMNITOR   (Six Months and Current)   ENTITY   REGISTRATION  
NUMBER   (Past Six Months)
Davis Electrical Constructors, Inc.
  429 N. Main Street   Corporation   South Carolina   57-0474303   Davis
International,
 
  Greenville, South Carolina               a division of Davis
 
  29601               Electrical
 
                  Constructors, Inc.
 
                   
 
                  Davis Constructors
Electro-Tech, Inc.
  1235 Coney Island Drive   Corporation   Nevada   88-0200302   Electro-Tech of
 
  Sparks, Nevada 89431-6035               Nevada
Federal Communications Group, Inc.
  2328 West Huntington Drive   Corporation   Delaware   85-0461441   Apex
 
  Tempe, Arizona 85282               Tele-Communications
 
                  Training Solutions
Hatfield Reynolds Electric Company
  945 West Deer Valley Road,   Corporation   Arizona   86-0565738   Hatfield
Reynolds
 
  Suite 1               Electric
 
  Phoenix, Arizona 85027                
Haymaker Electric, Ltd.
  2928 6th Avenue South   Limited   Alabama   63-1080688   None
 
  Birmingham, Alabama   Partnership            
 
  35233-2902                
Houston-Stafford Electrical Contractors LP
  10203 Mula Circle   Limited   Texas   52-2095983   Houston Stafford
 
  Stafford, Texas 77477   Partnership           Electric
 
                   
 
                  HSE Electrical
 
                  Contractors
 
                   
 
                  HSE Alarm Systems
 
                   
 
                  HSE Special Systems
 
                   
 
                  Austin-Stafford
 
                  Electric
 
                   
 
                  Copious Technologies
 
                   
 
                  HSE Electrical
 
                  Services
J.W. Gray Electrical Contractors LP
  6510 Burgeois Road   Limited   Texas   52-2097983   Gray Electric
 
  Houston, TX 77066   Partnership            
 
                   
 
                  SecurePro Alarm
 
                  Systems
 
                   
 
                  IES Multifamily
 
                  Resources
Kayton Electric, Inc.
  120 South Lincoln Street   Corporation   Nebraska   47-0623159   None
 
  Holdrege, Nebraska 68949                

2



--------------------------------------------------------------------------------



 



                          PRINCIPAL PLACE OF                     BUSINESS/CHIEF
      STATE OF             EXECUTIVE OFFICE   TYPE OF   FORMATION/   TAX I.D.  
TRADE NAME INDEMNITOR   (Six Months and Current)   ENTITY   REGISTRATION  
NUMBER   (Past Six Months)
Mark Henderson, Incorporated
  5322 Snapfinger Park Drive   Corporation   Delaware   76-0576830   Mark
Henderson
 
  Decatur, Georgia 30035-4040                
 
                   
Menninga Electric, Inc.
  905 West 8th Street   Corporation   Delaware   76-0575872   None
 
  Pella, Iowa 50219                
Mid-States Electric Company,
  117 North Conalco Drive   Corporation   Delaware   62-1746956   None
Inc.
  Jackson, Tennessee 38301                
Mills Electric LP
  2525 Walnut Hill Lane   Limited   Texas   52-2095984   Mills Electrical
 
  Dallas, Texas 75229   Partnership           Contractors
Mitchell Electric Company, Inc.
  7138 North 110th Avenue   Corporation   Arizona   86-0141057   None
 
  Glendale, Arizona 85307-2800                
Murray Electrical Contractors,
  2250 Aviation Drive   Corporation   Delaware   74-2913067   None
Inc.
  Roseburg, Oregon 97470                
Neal Electric LP
  1608 Royston Lane   Limited   Texas   76-0657784   None
 
  Building 2   Partnership            
 
  Round Rock, Texas 78664                
Newcomb Electric Company, Inc.
  2708 Shenandoah Avenue   Corporation   Delaware   76-0611653   None
 
  Roanoke, Virginia 24017                
New Technology Electrical
  20811 NW Cornell Road   Corporation   Delaware   74-2918933   New Tech
Electric
Contractors, Inc.
  Suite 400                
 
  Hillsboro, Oregon 97124-5611               New Tech Services
 
                   
 
                   
 
                  Data Tech
 
                  Communications
 
                   
 
                  Bachofner
 
                  Electric-Oregon
 
                   
 
                  Bachofner Datacomm,
 
                  Inc.
Pan American Electric, Inc.
  1300 Fort Negley Boulevard   Corporation   Tennessee   62-0985675   None
 
  Nashville, Tennessee 37203                
Paulin Electric Company, Inc.
  8803 National Turnpike   Corporation   Delaware   74-2879154   Paulin Electric
 
  Fairdale, Kentucky 40118                
 
                   
 
                  Woods Electric
 
                   
 
                  Hanen Electric
 
                   
 
                  T&O Controls
Pollock Summit Electric LP
  6510 Bourgeouis Road   Limited   Texas   76-0569180   Pollock Summit
 
  Houston, TX 77066   Partnership           Electric
PrimeNet, Inc.
  220 Eighth Avenue NW   Corporation   Delaware   74-2902100   None
 
  Glen Burnie, Maryland                
 
  21061                
Primo Electric Company
  220 Eighth Avenue NW   Corporation   Delaware   74-2902099   B&D Electric,
Inc.
 
  Glen Burnie, Maryland                
 
  21061               PrimeNet

3



--------------------------------------------------------------------------------



 



                          PRINCIPAL PLACE OF                     BUSINESS/CHIEF
      STATE OF             EXECUTIVE OFFICE   TYPE OF   FORMATION/   TAX I.D.  
TRADE NAME INDEMNITOR   (Six Months and Current)   ENTITY   REGISTRATION  
NUMBER   (Past Six Months)
Raines Electric LP
  2525 Walnut Hill Lane   Limited   Texas   52-2132532   Raines Electrical
 
  Dallas, Texas 75229   Partnership           Contractors
Riviera Electric, LLC
  5001 South Zuni   Limited   Delaware   03-0507360   Riviera Electric
 
  Littleton, Colorado 80120   Liability            
 
      Company            
Rodgers Electric Company, Inc.
  1611 East Marine View Drive   Corporation   Washington   91-1004905   None
 
  Everett, Washington 98201                
Ron’s Electric, Inc.
  2017 Demers Avenue   Corporation   Delaware   74-2925506   IES-North Plains
 
  Grand Forks, North Dakota                
 
  58201                
Tesla Power and Automation, L.P.
  6510 Bourgeois   Limited   Texas   76-0592351    
 
  Houston, Texas 77066   Partnership            
Thomas Popp & Company
  10152 International Blvd.   Corporation   Ohio   31-1112666   None
 
  Cincinnati, Ohio 45246                
Valentine Electrical, Inc.
  104 Green Chimneys Court   Corporation   Delaware   74-2916344   Valentine
 
  Ashland, Virginia 23005               Communications

4



--------------------------------------------------------------------------------



 



ADDITIONAL PERMITTED LIENS
None
EXHIBIT C

 



--------------------------------------------------------------------------------



 



DEBT INSTRUMENTS
1. Loan and Security Agreement dated May 12, 2006, among Integrated Electrical
Services, Inc., certain of its subsidiaries, the lenders named therein and Bank
of America, N.A. as collateral and administrative agent, as it may be amended,
modified or supplemented from time to time prior to the date hereof.
2. Term Loan Agreement dated May 12, 2006, among Integrated Electrical Services,
Inc., as it may be amended, modified or supplemented from time to time, certain
lenders from time to time party thereto and Wilmington Trust Company, as
administrative agent.
EXHIBIT D

 